Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT
TO
MULTI-TARGET AGREEMENT

 

This First Amendment to Multi-Target Agreement (the “First Amendment”) is
entered into and made effective as of the later date of the two signatures below
(the “First Amendment Effective Date”), by and between ImmunoGen, Inc., a
Massachusetts corporation (“ImmunoGen”), with its principal place of business at
830 Winter Street, Waltham, Massachusetts 02451, and Novartis Institutes for
BioMedical Research, Inc., a Delaware corporation (“Novartis”), with its
principal place of business at 250 Massachusetts Avenue, Cambridge,
Massachusetts 02139.  ImmunoGen and Novartis are sometimes each hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties have executed a Multi-Target Agreement effective as of
October 8, 2010 (the “Multi-Target Agreement”); and

 

WHEREAS, the Parties desire to amend the Multi-Target Agreement as set forth
herein; and

 

WHEREAS, the capitalized terms used in this First Amendment and not otherwise
defined herein shall have the same meaning ascribed to them in the Multi-Target
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows.

 

1.                                      Amendment to Definitions.  Section 1.32
of the Multi-Target Agreement is deleted in its entirety and replaced with the
following:

 

1.32                           License Agreement means a written license
agreement executed by the Parties pursuant to Section 3.2(a) hereof in the form
set forth in (a) Schedule A-1 attached hereto, with respect to any Exclusive
License that does not authorize Novartis to develop and commercialize [***] ADC
or (b) Schedule A-2 attached hereto, with respect to any Exclusive License that
authorizes Novartis to develop and commercialize [***] ADC (the “[***] License
Agreement”).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

2.                                      New Definitions.  The following
definitions are added to the end of Section 1 of the Multi-Target Agreement:

 

1.68                           [***] means the Target denoted [***]
(UniProtKB/Swiss Prot accession number [***]).

 

1.69                           [***] means the Target denoted [***]
UniProtKB/Swiss Prot accession number [***]).

 

1.70                           [***] ADC means an Ab-Cytotoxic Product in which
the Antibody is an [***].

 

1.71                           [***] Antibody means an Antibody that
specifically binds to [***], where the Antibody’s primary intended mechanism of
action can be to bind to cells that express [***] (whether or not [***]) or to
cells that express [***] (whether or not [***]).

 

3.                                      Amendment to Section 3 of the
Multi-Target Agreement.  The following new Section 3.6 is added following
Section 3.5 of the Multi-Target Agreement:

 

3.6                                  [***] License.  Anything contained in this
Agreement to the contrary notwithstanding:

 

(a)                                        If Novartis exercises its Reserve
Option with respect to [***], it may elect to enter into either (i) a License
Agreement in the form of Schedule A-1 attached hereto (which does not authorize
the development and commercialization of [***] ADCs) or (ii) the [***] License
Agreement.

 

(b)                                        If Novartis elects to enter into the
[***] License Agreement in connection with the exercise of its Reserve Option
with respect to [***], then (i) any Holding Option or Reserve Option, as the
case may be, with respect to [***] then outstanding shall automatically be [***]
and (ii) upon such [***], the [***] number of Holding Options that Novartis may
take during the Term shall be [***] from [***] to [***]; provided that from and
after such date none of such Holding Options may be to [***].

 

(c)                                         If Novartis elects to enter into the
[***] License Agreement upon the exercise of its Reserve Option for [***], then
the licenses with respect to [***] contained therein shall [***] against the
[***] of [***] that Novartis is entitled to take pursuant to Section 3.3 of the
Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

4.                                      Upfront Fee.  In consideration of the
rights granted to Novartis under this First Amendment, Novartis hereby agrees to
pay ImmunoGen an upfront fee (the “First Amendment Upfront Fee”) in the amount
of Three Million Five Hundred Thousand U.S. Dollars ($3,500,000.00) payable in
accordance with Section 5.4 of the Multi-Target Agreement within thirty (30)
days following the later of the First Amendment Effective Date and receipt of a
corresponding invoice substantially in the form of Schedule B attached to the
Multi-Target Agreement, which First Amendment Upfront Fee shall be
non-refundable and, except as set forth in the [***] License Agreement,
non-creditable.

 

5.                                      Schedule A to the Multi-Target Agreement
is hereby re-designated Schedule A-1, and Schedule A-2 to the Multi-Target
Agreement shall be as set forth in Schedule A-2 attached to this First
Amendment.

 

6.                                      The Parties hereby confirm and agree
that, except as expressly amended hereby, the Multi-Target Agreement remains in
full force and effect.  References in the Multi-Target Agreement to “Agreement”
mean the Multi-Target Agreement as amended by this First Amendment.  Anything
contained in this First Amendment to the contrary notwithstanding, if Novartis
elects to enter into a License Agreement in the form of Schedule A-1 upon
exercise of a Reserve Option for [***] prior to entering into the [***] License
Agreement, then Novartis shall thereafter not be entitled to enter into the
[***] License Agreement and this First Amendment shall be automatically null and
void, provided that ImmunoGen shall promptly refund to Novartis the full amount
of any First Amendment Upfront Payment previously paid by Novartis to ImmunoGen.

 

7.                                      This First Amendment may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each Party and delivered to the other Party, it being understood
that both Parties need not sign the same counterpart.  If any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Remainder of page intentionally left blank.]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly authorized representatives as of the respective dates written
below.

 

 

IMMUNOGEN, INC.

 

NOVARTIS INSTITUTES FOR

 

 

 

BIOMEDICAL RESEARCH, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Williams

 

By:

/s/ C. Klee

 

 

 

 

 

Name:

Peter Williams

 

Name:

Christian Klee

 

 

 

 

 

Title:

Vice President

 

Title:

VP & CFO

 

 

 

 

 

Date:

June 8, 2012

 

Date:

3/29/2013

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

FORM OF [***] LICENSE AGREEMENT

 

[See Attached]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made effective as of March 29,
2013(1) (the “Effective Date”) by and between ImmunoGen, Inc., a Massachusetts
corporation (“ImmunoGen”), with its principal place of business at 830 Winter
Street, Waltham, Massachusetts 02451, and Novartis Institutes for BioMedical
Research, Inc., a Delaware corporation (“Novartis”), with its principal place of
business at 250 Massachusetts Avenue, Cambridge, Massachusetts 02139.  ImmunoGen
and Novartis are sometimes each hereinafter referred to individually as a
“Party” and collectively as the “Parties.”

 

WHEREAS, the Parties have entered into a Multi-Target Agreement, pursuant to
which ImmunoGen granted Novartis the right to obtain licenses to certain
Technology and associated Patent Rights Controlled by ImmunoGen on an exclusive
basis with respect to individual Targets; and

 

WHEREAS, pursuant to the Multi-Target Agreement, Novartis has exercised a
Reserve Option (as defined in the Multi-Target Agreement), pursuant to which the
Parties have agreed to enter into this Agreement setting forth the terms and
conditions of an exclusive license from ImmunoGen to Novartis with respect to
the Licensed Targets;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

1.1                                                       “Ab-Cytotoxic Product”
means any compound that incorporates, is comprised of, or is otherwise derived
from, a conjugate of any Antibody with a Cytotoxic Compound.

 

1.2                                                       “Accounting Standards”
means, with respect to ImmunoGen, US GAAP (United States Generally Accepted
Accounting Principles) and, with respect to Novartis and its Affiliates, the
IFRS (International Financial Reporting Standards), in each case, as generally
and

 

--------------------------------------------------------------------------------

(1)  Insert date of receipt by ImmunoGen of a Reserve Option exercise notice
with respect to the Licensed Target.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

consistently applied throughout the Party’s organization.  Each Party shall
promptly notify the other in the event that it changes the accounting principles
pursuant to which its records are maintained, it being understood that only
internationally recognized accounting principles may be used (e.g., IFRS,
US GAAP, etc).

 

1.3                                                       “Adverse Event” means
any untoward medical occurrence in a human clinical trial subject or in a
patient who is administered a Licensed Product, whether or not having a causal
relationship with such Licensed Product, including, without limitation, any
unfavorable and unintended sign (including, without limitation, abnormal
laboratory findings of clinical concern), symptom or disease temporally
associated with the use of such Licensed Product.

 

1.4                                                       “Affiliate” means,
with respect to a Person, any entity or person that controls, is controlled by,
or is under common control with that Person.  For the purpose of this
definition, “control” or “controlled” means, direct or indirect, ownership of
fifty percent (50%) or more of the shares of stock entitled to vote for the
election of directors in the case of a corporation or fifty percent (50%) or
more of the equity interest in the case of any other type of legal entity;
status as a general partner in any partnership; or any other arrangement whereby
the entity or person controls or has the right to control the board of directors
or equivalent governing body of a corporation or other entity or the ability to
cause the direction of the management or policies of a corporation or other
entity.  The Parties acknowledge that in the case of entities organized under
the laws of certain countries where the maximum percentage ownership permitted
by law for a foreign investor is less than fifty percent (50%), such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct the management and policies of such
entity.  In the case of Novartis, “Affiliates” shall also expressly be deemed to
include the Novartis Institute for Functional Genomics, Inc., the Friedrich
Miescher Institute for Biomedical Research and their respective Affiliates.  A
Person shall be deemed an Affiliate of another Person only so long as it
satisfies the foregoing definition.

 

1.5                                                       “Antibody” means an
antibody, whether polyclonal or monoclonal, multiple or single chain,
recombinant or naturally occurring, whole or fragment, and any variants,
derivatives or constructs thereof, including but not limited to, antigen binding
portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR fragments, single chain
antibodies (scFv), chimeric antibodies, diabodies and polypeptides (including
humanized versions thereof) that contain at

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

least a portion of an immunoglobulin that is sufficient to confer specific
antigen binding to a polypeptide.

 

1.6                                                       “Applicable Laws”
means all federal, state, local, national and supra-national laws, statutes,
rules and regulations, including any rules, regulations, guidelines or
requirements of Regulatory Authorities, securities regulatory authorities,
national securities exchanges or securities listing organizations that may be in
effect from time to time during the Term and applicable to a particular activity
hereunder.

 

1.7                                                       “BLA” means a
biologics license application (within the meaning of 21 C.F.R. 601.2) filed with
the FDA seeking Regulatory Approval to market and sell any Licensed Product as a
biologic in the United States for a particular Indication within the Field.

 

1.8                                                       “Business Day” means
any day other than a Saturday, Sunday or other day on which banking institutions
in New York, New York, Boston, Massachusetts, or Basel, Switzerland are required
to be closed or are actually closed with legal authorization.

 

1.9                                                       “Calendar Quarter”
means, with respect to the first such Calendar Quarter, the period beginning on
the Effective Date and ending on the last day of the calendar quarter within
which the Effective Date falls, and thereafter each successive period of
three (3) consecutive months ending on March 31, June 30, September 30 and
December 31.

 

1.10                                                “Calendar Year” means, with
respect to the first such Calendar Year, the period beginning on the Effective
Date and ending on December 31 of the calendar year within which the Effective
Date falls, and thereafter each successive period of twelve (12) consecutive
months commencing on January 1 and ending on December 31.

 

1.11                                                “Challenge” means any
challenge to the [***] or [***] of any of the Licensed Patent Rights, including,
without limitation, (a) filing a declaratory judgment action in which any of the
Licensed Patent Rights is alleged to be invalid or unenforceable; (b) citing
prior art pursuant to 35 U.S.C. §301 or filing a request for re-examination of
any of the Licensed Patent Rights pursuant to 35 U.S.C. §302 or §311; or
(c) filing or commencing any re-examination, opposition, cancellation, nullity
or similar proceeding against any of the Licensed Patent Rights in any country.

 

1.12                                                “Change of Control” means
any of the following events: (a) any Third Party becomes the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the Total Voting
Power of all Voting Securities of ImmunoGen then outstanding, as a result of a
single

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

transaction or a series of related transactions; (b) ImmunoGen consolidates with
or merges into a Third Party, or any such Third Party consolidates with or
merges into ImmunoGen, in either event pursuant to a transaction in which more
than fifty percent (50%) of the Total Voting Power of all Voting Securities of
the surviving entity then outstanding is not held by the parties holding at
least fifty percent (50%) of the Total Voting Power of all Voting Securities of
ImmunoGen outstanding immediately prior to such consolidation or merger; or
(c) ImmunoGen conveys, transfers or leases all or substantially all of its
assets to a Third Party.

 

1.13                                                “Commercialization” or
“Commercialize” means, with respect to any Licensed Product, any and all
activities with respect to such Licensed Product relating to commercialization
in the Field in the Territory, including pre-launch and launch activities,
pricing and reimbursement activities, marketing, manufacturing for commercial
sale, promoting, detailing, distributing, offering for sale and selling such
Licensed Product, importing or exporting such Licensed Product for sale,
conducting additional human clinical trials, reporting of Adverse Events and
interacting with Regulatory Authorities regarding any of the foregoing.  When
used as a verb, “Commercialize” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.

 

1.14                        “Confidential Information” means (a) with respect to
Novartis, the identification of the Licensed Targets, all information and
Technology related to Target-Binding Antibodies and otherwise included in any
Regulatory Filings made, and Regulatory Approvals received, by Novartis with
respect to Licensed Products; and (b) with respect to each Party, all
information and Technology which is disclosed by or on behalf of such Party (in
such capacity, the “Disclosing Party”) to the other Party (in such capacity, the
“Receiving Party”) hereunder or to any of the Receiving Party’s employees,
consultants, subcontractors or Affiliates, except to the extent that the
Receiving Party can demonstrate by written record or other suitable evidence
that such information, (i) as of the date of disclosure is known to the
Receiving Party or its Affiliates other than by virtue of a prior confidential
disclosure by or on behalf of the Disclosing Party to the Receiving Party or its
Affiliates; (ii) as of the date of disclosure is in, or subsequently enters, the
public domain through no fault or omission of the Receiving Party or its
Affiliates or their respective employees, consultants or subcontractors;
(iii) is obtained by the Receiving Party from a Third Party without breach of
any duty and without restriction on disclosure to or from the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

Disclosing Party; or (iv) is independently developed by or for the Receiving
Party without reference to or reliance upon any Confidential Information of the
Disclosing Party.

 

1.15                                                “Confidentiality Agreement”
means that certain Mutual Confidential Disclosure Agreement effective
February 15, 2008 by and between ImmunoGen and Novartis.

 

1.16                                                “Control” or “Controlled”
means, with respect to any Patent Rights, Technology or Proprietary Materials,
the possession by a Party of the ability to grant a license or sublicense of
such Patent Rights or Technology and the rights thereto or to supply such
Proprietary Materials as contemplated in this Agreement without violating the
terms of any arrangement or agreement between such Party or its Affiliates and
any Third Party.

 

1.17                                                “Cytotoxic Compound” means
MAY Compounds and/or IGN Compounds.

 

1.18                                                “Development” and “Develop”
means, with respect to any Licensed Product, all activities with respect to such
Licensed Product relating to research and development in connection with
seeking, obtaining or maintaining any Regulatory Approval for such Licensed
Product in the Field in the Territory, including, without limitation, all
preclinical research and development activities, all human clinical studies
(including, without limitation, clinical trial design and operations), test
method development and stability testing, regulatory toxicology studies,
formulation, all activities relating to developing the ability to manufacture
any Licensed Product or any component thereof (including, without limitation,
process development, manufacturing scale-up, development-stage manufacturing and
quality assurance/quality control development), statistical analysis and report
writing, preparing and filing Drug Approval Applications, reporting of Adverse
Events, and all regulatory affairs related to the foregoing.  When used as a
verb, “Developing” means to engage in Development and “Developed” has a
corresponding meaning.

 

1.19                                                “Drug Approval Application”
means, with respect to a Licensed Product in a particular country or region, an
application for Regulatory Approval to market and sell such Licensed Product in
such country or region including, without limitation: (a) an NDA or sNDA; (b) a
BLA or supplement BLA; (c) a counterpart of an NDA, sNDA, BLA or supplement BLA,
including any MAA, in any country or region in the Territory; and (d) all
supplements and amendments to any of the foregoing.

 

1.20                                                “Excluded Target” has the
meaning ascribed to such term in the Multi-Target Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

1.21                                                “FDA” means the United
States Food and Drug Administration and any successor agency or authority
thereto.

 

1.22                                                “FDCA” means the United
States Food, Drug and Cosmetic Act, as amended.

 

1.23                                                “[***] ADC” means any
Licensed Product in which the Antibody component is an [***] Antibody.

 

1.24                                                “[***] Antibody” means an
Antibody that specifically binds to [***] and that is not an [***] Antibody.  An
[***] Antibody shall not be deemed to be an [***] Antibody if such Antibody
binds to [***] with [***] that is [***] to have a [***] as part of an [***]
directed to cells that express [***].

 

1.25                                                “[***] ADC” means any
Licensed Product in which the Antibody component is an [***] Antibody.

 

1.26                                                “[***] Antibody” means an
Antibody that specifically binds to [***], where the Antibody’s primary intended
mechanism of action can be to bind to cells that express [***] (whether or not
[***]) or to cells that express [***] (whether or not [***]).

 

1.27                                                “[***] ADC” means any
Licensed Product in which the Antibody component is an [***] Antibody.

 

1.28                                                “[***] Antibody” means an
Antibody that specifically binds to [***] and that is not an [***] Antibody.  An
[***] Antibody shall not be deemed to be an [***] Antibody if such Antibody
binds to [***] with [***] that is [***] to have a [***] as part of an [***]
directed to cells that express [***].

 

1.29                                                “Field” means all human and
veterinary therapeutic, prophylactic and diagnostic uses.

 

1.30                                                “First Commercial Sale”
means the first sale of a Licensed Product, by or under the authority of
Novartis, an Affiliate of Novartis, or their Sublicensees to a Third Party in a
country following Regulatory Approval of such Licensed Product in that country
or, if no such Regulatory Approval or similar approval is required, the date
upon which such Product is first commercially launched in such country; provided
that First Commercial Sale shall not include [***].

 

1.31                                                “Generic Equivalent” means
with respect to any Licensed Product in a given country, [***] that (a) contains
[***] as such Licensed Product or (b) is a [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

1.32                                                “GLP” means all good
laboratory practices under Title 21 of the United States Code of Federal
Regulations, as amended from time to time.

 

1.33                                                “GMP” means all good
manufacturing practices under Title 21 of the United States Code of Federal
Regulations, as amended from time to time.

 

1.34                                                “IGN Compound” means any and
all [***], whether produced by a botanical source, natural fermentation,
chemical synthesis or otherwise, including, without limitation, all analogs,
variants, fragments or derivatives of any of the foregoing, in each case owned
or Controlled by ImmunoGen.

 

1.35                                                “Improvements” means any
enhancement, improvement or modification to the Licensed Intellectual Property
which is an (a) improvement to any [***], (b) improvement to methods of making
any [***], (c) improvement to a [***] for making [***] (including, for example,
[***] or [***] that create improvements in the [***] of such [***]), or
(d) improvement to [***] or [***] useful for [***] a [***] to an [***], or
(e) improvements to [***].

 

1.36                                                “IND” means (a) an
Investigational New Drug Application (as defined in the FDCA and regulations
promulgated thereunder) or any successor application or procedure required to
initiate clinical testing of a Licensed Product in humans in the United States;
(b) a counterpart to an Investigational New Drug Application that is required in
any other country or region in the Territory before beginning clinical testing
of a Licensed Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.

 

1.37                                                “Indication” means any
indication, disease or condition which can be treated, prevented, cured or the
progression of which can be delayed.  For purposes of clarity and not
limitation, (a) distinctions between indications, diseases or conditions with
respect to a Licensed Product shall be made by reference to the World Health
Organization International Classification of Diseases and Related Health
Publications, version 10 (including any updates or successors thereto) and
(b) any indication, disease or condition that requires the [***] of a [***] in
order to include such human indication, disease or condition in the [***] will
be considered to be a separate Indication for purposes of this Agreement.

 

1.38                                                “Initiation” means, with
respect to any clinical study, the first date that a human subject is dosed in
such clinical study.

 

1.39                                                “Joint Improvements” means
Improvements conceived or first reduced to practice jointly by (a) one or more
employees of, or others obligated to assign inventions to,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

ImmunoGen or any Affiliate of ImmunoGen, and (b) one or more employees of, or
others obligated to assign inventions to, Novartis or any Affiliate of Novartis.

 

1.40                                                “Joint Program Technology”
means any Program Technology (other than Joint Improvements) conceived or first
reduced to practice jointly by (a) one or more employees of, or other persons
obligated to assign inventions to, ImmunoGen or any Affiliate of ImmunoGen, and
(b) one or more employees of, or other persons obligated to assign inventions
to, Novartis or any Affiliate of Novartis.

 

1.41                                                “Licensed Intellectual
Property” means the Licensed Patent Rights and the Licensed Technology.

 

1.42                                                “Licensed Patent Rights”
means any Patent Rights that are owned or Controlled by ImmunoGen as of the
Effective Date or become owned or Controlled by ImmunoGen during the Term
(including ImmunoGen’s interest in any Patent Rights claiming Joint Program
Technology and Joint Improvements) that include one or more claims that cover
Licensed Technology; provided, however, that Licensed Patent Rights shall
expressly exclude [***].

 

1.43                                                “Licensed Product” means any
product that incorporates, is comprised of, or is otherwise derived from, a
conjugate of a Target-Binding Antibody Controlled by Novartis with a Cytotoxic
Compound.

 

1.44                                                “Licensed Target” means each
of the Targets set forth in Schedule A attached hereto and incorporated herein
by reference, and “Licensed Targets” refers to both such Targets individually
and collectively.

 

1.45                                                “Licensed Technology” means
any and all Technology that is owned or Controlled by ImmunoGen as of the
Effective Date or becomes owned or Controlled by ImmunoGen during the Term
(including ImmunoGen’s interest in any Joint Program Technology and Joint
Improvements) that is necessary or useful for Novartis to exercise the license
granted to it pursuant to Section 2.1(a) hereof; provided, however, that
Licensed Technology shall expressly exclude any Proprietary Antibody Rights.

 

1.46                                                “Loss of Market Exclusivity”
with respect to any Licensed Product in any country, shall be deemed to have
occurred only if: (a) one or more Generic Equivalent(s) are being marketed by a
Third Party in such country; and (b) Net Sales of such Licensed Product in that
country during any Calendar Quarter following introduction of the Generic
Equivalent(s)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

have [***] or more in that country from the [***] Net Sales of such Licensed
Product in such country over the last [***] Calendar Quarters ending prior to
the introduction of such Generic Equivalent(s) (the “Baseline Net Sales”) and
such [***] in Net Sales is attributable to the [***] or [***] in such country of
a Generic Equivalent of such Licensed Product by a Third Party, in each case, in
such country in any Calendar Quarter; provided that such Loss of Market
Exclusivity shall be deemed to exist [***] of such Generic Equivalent(s) persist
in such country.

 

1.47                                                “MAA” means an application
filed with the relevant Regulatory Authorities in Europe seeking Regulatory
Approval to market and sell any Licensed Product in Europe or any country or
territory therein for a particular Indication within the Field.

 

1.48                                                “Major EU Countries” means
[***].

 

1.49                                                “Marketing Approval” means,
with respect to a Licensed Product in a Major EU Country, approval by the
applicable Regulatory Authority of both (a) a Drug Approval Application for such
Licensed Product in such country, and (b) [***] and [***] for such Licensed
Product to permit the [***] for such Licensed Product from [***] or [***] in
such country.

 

1.50                                                “MAY Compound” means any and
all maytansinoid compounds (including, without limitation, maytansinol,
ansamitocins, DM1 and DM4), whether produced by a botanical source, natural
fermentation, chemical synthesis or otherwise, and shall include, without
limitation, all variants, fragments or derivatives of any of the foregoing, in
each case owned or Controlled by ImmunoGen.

 

1.51                                                “MHLW” means the Japanese
Ministry of Health, Labour and Welfare.

 

1.52                                                “Multi-Target Agreement”
means that certain Multi-Target Agreement effective as of October 8, 2010 by and
between ImmunoGen and Novartis, as the same may be amended from time to time.

 

1.53                                                “NDA” means a new drug
application (as defined in Title 21 of the United States Code of Federal
Regulations, as amended from time to time) filed with the FDA seeking Regulatory
Approval to market and sell any Licensed Product in the United States for a
particular Indication within the Field.

 

1.54                                                “Net Sales” means the net
sales recorded by Novartis or any of its Affiliates or Sublicensees (but not
distributors and wholesalers) for any Licensed Product sold to Third Parties
other than Sublicensees in bona fide, arm’s length transactions, as determined
in accordance with Novartis’ Accounting Standards as consistently applied, less
a deduction of two

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

percent (2%) for direct expenses related to the sales of the Licensed Product,
distribution and warehousing expenses and uncollectible amounts on previously
sold products.  The deductions booked on an accrual basis by Novartis and its
Affiliates under its Accounting Standards to calculate the recorded net sales
from gross sales include, without limitation, the following:

 

(a)                                  normal trade and cash discounts;

 

(b)                                  amounts repaid or credited by reasons of
defects, rejections, recalls or returns;

 

(c)                                   rebates and chargebacks to customers and
Third Parties (including, without limitation, Medicare, Medicaid, Managed
Healthcare and similar types of rebates);

 

(d)                                  costs of free goods provided;

 

(e)                                   amounts provided or credited to customers
through coupons and other discount programs;

 

(f)                                    delayed ship order credits, discounts or
payments related to the impact of price increases between purchase and shipping
dates;

 

(g)                                   fee for service payments to customers for
any non-separable services (including compensation for maintaining agreed
inventory levels and providing information); and

 

(h)                                  other reductions or specifically
identifiable amounts deducted for reasons similar to those listed above in
accordance with Novartis’ Accounting Standards.

 

With respect to the calculation of Net Sales:

 

(i)                                     Net Sales only include the value charged
or invoiced on the first arm’s length sale to a Third Party and sales between or
among Novartis and its Affiliates and Sublicensees shall be disregarded for
purposes of calculating Net Sales;

 

(ii)                                  If a Licensed Product is delivered to the
Third Party before being invoiced (or is not invoiced), Net Sales will be
calculated at the time all the revenue recognition criteria under Novartis
Accounting Standards are met;

 

(iii)                               In the event that the Licensed Product is
sold as a bundled product that consists of Licensed Product together with
another therapeutically active ingredient or product, or screening or diagnostic
product, for the same Indication (a “Combination”), the Net Sales will be
calculated by multiplying the Net Sales of the Combination (as defined using the
Net Sales definition above) by the fraction, A/(A+B) where A is the weighted (by
sales volume)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

average sale price in the relevant country of the Licensed Product, and B is the
weighted average sale price (by sales volume) in that country of the
product(s) containing the other component(s) in finished form.  Regarding prices
comprised in the weighted average price when sold separately referred to above,
if these are available for different dosages from the dosages of Licensed
Product and other components that are included in the Combination, then the
Parties shall mutually agree on the appropriate proportional adjustment to such
prices in calculating the royalty-bearing Net Sales of the Combination.  If the
weighted average sale price cannot be determined for the Licensed Product or
other component(s), the calculation of Net Sales for a Combination will be [***]
based on the [***], such [***] to be [***] in [***] without [***].

 

1.55                                                “Novartis Improvements”
means Improvements conceived or first reduced to practice by one or more
employees of or others obligated to assign inventions to Novartis or any of its
Affiliates or Permitted Third Party Service Providers in connection with the
Development and Commercialization of any Licensed Product or otherwise based on,
or resulting from, such employees’ or others’ [***] to or [***] of [***] or any
[***] furnished by or on behalf of ImmunoGen to Novartis in connection with this
Agreement.

 

1.56                                                “Novartis Standard Exchange
Rate Methodology” means, with respect to amounts invoiced in U.S. Dollars, all
such amounts shall be expressed in U.S. Dollars.  With respect to amounts
invoiced in a currency other than U.S. Dollars, all such amounts shall be
expressed both in the currency in which the amount was invoiced and in the
U.S. Dollar equivalent.  The U.S. Dollar equivalent shall be calculated using
Novartis’ then-current standard exchange rate methodology, which is in
accordance with applicable Accounting Standards, applied in its external
reporting (which is ultimately based on official rates such as those published
by the European Central Bank) for the conversion of foreign currency sales into
U.S. Dollars.

 

1.57                                                “Patent Rights” means the
rights and interests in and to any and all issued patents and pending patent
applications (including inventor’s certificates, applications for inventor’s
certificates, statutory invention registrations, applications for statutory
invention registrations, utility models and any foreign counterparts thereof) in
any country or jurisdiction in the Territory, including any and all
provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals and other continuing applications,
supplementary protection certificates, renewals, and all letters patent on any
of the foregoing, and any and all reissues,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

reexaminations, extensions, confirmations, registrations and patents of addition
on any of the foregoing.

 

1.58                                                “Person” means an
individual, sole proprietorship, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.

 

1.59                                                “Personal Information” means
any information that can be used to identify, describe, locate or contact an
individual, including but not limited to (a) name or initials; (b) home or other
physical address; (c) telephone number; (d) email address or online identifier
associated with the individual; (e) social security number or other similar
government identifier; (f) employment, financial or health information;
(g) information specific to an individual’s physical, physiological, mental,
economic, racial, political, ethnic, ideological, cultural or social identity;
(h) photographs; (i) dates relating to the individual (except years alone);
(j) financial account numbers; (k) genetic material or information; (l) business
contact information and (m) any other information relating to an individual
that, alone or in combination, with any of the above, can be used to identify an
individual.

 

1.60                                                “Phase I Clinical Study”
means, as to a particular Licensed Product, an initial clinical study in humans
with the purpose of assessing the Licensed Product’s safety, tolerability,
toxicity, pharmacokinetics or other pharmacological properties.

 

1.61                                                “Phase II Clinical Study”
means, as to a particular Licensed Product (a) for an oncology product, a
clinical study in humans that is intended to obtain information on the Licensed
Product’s activity for an Indication at a prescribed (or otherwise limited) dose
and administration schedule, as well as additional information on the Licensed
Product’s safety and toxicity, or (b) for a non-oncology product, a dose ranging
clinical study in humans to evaluate further the efficacy and safety of the
Licensed Product in the targeted patient population and to define the optimal
dosing regimen.  Without limiting the generality of the foregoing, a clinical
study shall be deemed to be a “Phase II Clinical Study” hereunder if such study
has been designated by the sponsor as a Phase II clinical trial on
www.clinicaltrials.gov (or any successor website maintained by the U.S. National
Institutes of Health (or any successor agency of the U.S. Government)).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

1.62                                                “Phase III Clinical Study”
means, as to a particular Licensed Product, a clinical study in humans that is
prospectively designed to assess the safety and effectiveness of such Licensed
Product in a manner sufficient to file a Drug Approval Application for the
Indication under investigation in the study.  Without limiting the generality of
the foregoing, a clinical study shall be deemed to be a “Phase III Clinical
Study” hereunder if such study has been designated by the sponsor as a Phase III
clinical trial on www.clinicaltrials.gov (or any successor website maintained by
the U.S. National Institutes of Health (or any successor agency of the U.S.
Government)).

 

1.63                                                “Preclinical Materials”
means any Licensed Product, Cytotoxic Compound, linker or other materials
supplied by ImmunoGen to Novartis pursuant to Section 4.2 hereof for use in
conducting research activities and testing (other than human clinical testing)
with respect to a Licensed Product.  For purposes of clarity, “Preclinical
Materials” does not include any Drug Substance that may be manufactured by
ImmunoGen for use in GLP toxicology studies (which will require a separate
written agreement).

 

1.64                                                “Program Technology” means
any Technology conceived or first reduced to practice in connection with the
Development or Commercialization of any Licensed Product.  Program Technology
also includes any “Program Technology” (as defined in the Multi-Target
Agreement) that is necessary or useful for Novartis to exercise the license
granted to it pursuant to Section 2.1(a) hereof.

 

1.65                                                “Proprietary Antibody
Rights” means all Technology (and associated Patent Rights) owned or Controlled
by ImmunoGen during the Term constituting or claiming (a) the [***] or [***] of
an Antibody that was generated or in-licensed by ImmunoGen, whether or not
patentable (a “Proprietary Antibody”), or (b) the [***] or [***] of an [***]
where the Antibody is a Proprietary Antibody.  For purposes of clarity,
“Proprietary Antibody Rights” does not include any Program Technology that
relates to Antibodies directed to the Licensed Targets or any Patent Rights
claiming such Program Technology.

 

1.66                                                “Proprietary Materials”
means any tangible chemical, biological or physical research materials that are
furnished by or on behalf of one Party to the other Party in connection with
this Agreement, regardless of whether such materials are specifically designated
as proprietary by the transferring Party.  For purposes of clarity, any [***]
furnished by

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

ImmunoGen to Novartis or an Affiliate or Sublicensee of Novartis or any of their
Permitted Third Party Service Providers shall be deemed to be ImmunoGen’s
Proprietary Materials.

 

1.67                                                “Regulatory Approval” means
any and all approvals (including pricing and reimbursement approvals), product
and establishment licenses, registrations and authorizations of any kind of any
Regulatory Authority necessary for the development, preclinical or human
clinical testing, manufacture, quality testing, supply, use, storage,
importation, export, transport, marketing and sale of a Licensed Product (or any
component thereof) for use in the Field in any country or other jurisdiction in
the Territory.  The term “Regulatory Approval” shall include, without
limitation, any approval by a Regulatory Authority of any NDA, BLA, MAA or other
Drug Approval Application.

 

1.68                                                “Regulatory Authority” means
the FDA or any counterpart to the FDA outside the United States, or other
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity with
authority over the distribution, importation, exportation, manufacture,
production, use, storage, transport, clinical testing or sale of a Licensed
Product.

 

1.69                                                “Regulatory Filings” means,
collectively: (a) all INDs, NDAs, BLAs, establishment license applications, drug
master files, applications for designation as an “Orphan Product” under the
Orphan Drug Act, for “Fast Track” status under Section 506 of the FDCA
(21 U.S.C. § 356) or for a Special Protocol Assessment under
Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) or all other
similar filings (including MAAs and counterparts to any of the foregoing in any
country or region in the Territory) as may be required by any Regulatory
Authority for the Development or Commercialization of a Licensed Product in the
Territory; (b) all supplements and amendments to any of the foregoing; and
(c) all data and other information contained in, and correspondence relating to,
any of the foregoing.

 

1.70                                                “Serious Adverse Event”
means an Adverse Event occurring at any dose of a drug that (a) results in death
or poses a threat to life; (b) requires or prolongs hospitalization; (c) results
in persistent or significant disability or incapacity; (d) is medically
significant; or (e) results in a congenital anomaly or birth defect.  In the
case of other significant events, medical and scientific judgment should be
exercised in deciding whether expedited reporting is appropriate.  Such events
may be important medical events that may not be immediately life-threatening or
result in death or hospitalization but which may jeopardize the patient or may

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

require intervention to prevent one of the other outcomes listed in the
definition above.  Such events should usually be considered Serious Adverse
Events.

 

1.71                                                “Specific Ab-Cytotoxic
Product” means an Ab-Cytotoxic Product incorporating a Target-Binding Antibody
owned or Controlled by Novartis.

 

1.72                                                “Sublicensee” means any
Third Party to which Novartis or one of its Affiliates grants a sublicense of
the rights granted to Novartis and its Affiliates pursuant to this Agreement.

 

1.73                                                “Target” means a protein
described by [***] that is bound by an Antibody used to create an Ab-Cytotoxic
Product.

 

1.74                                                “Target-Binding Antibody”
means any of an [***] Antibody, an [***] Antibody and an [***] Antibody.  For
purposes of clarity, except with respect to an [***] Antibody, “Target-Binding
Antibody” does [***].

 

1.75                                                “Technology” means,
collectively, all inventions, discoveries, improvements, trade secrets and
proprietary methods or materials, whether or not patentable, including, without
limitation, macromolecular sequences, data, formulations, processes, techniques,
know-how and results (including negative results).

 

1.76                                                “Technology Transfer
Materials” has the meaning ascribed to such term in the Multi-Target Agreement.

 

1.77                                                “Territory” means all
countries and jurisdictions of the world.

 

1.78                                                “Third Party” means any
Person other than ImmunoGen, Novartis and their respective Affiliates.

 

1.79                                                “Third Party Target Specific
Rights” means all Patent Rights in-licensed by ImmunoGen from a Third Party
after the effective date of the Multi-Target Agreement claiming (a) the [***] or
[***] specifically of either of the Licensed Targets, or (b) the [***] or [***]
of an [***] or [***] binding to specifically either of the Licensed Targets.

 

1.80                                                “Total Voting Power” means
at any time the total combined voting power in the general election of directors
of ImmunoGen of all the Voting Securities then outstanding.

 

1.81                                                “Valid Claim” means any
claim (a) in an issued, unexpired patent within the Licensed Patent Rights that
(i) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, and (ii) has not
been revoked, held invalid, or declared unpatentable or unenforceable in a
decision of a court or other

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

body of competent jurisdiction that is unappealable or unappealed within the
time allowed for appeal, and (iii) has not been rendered unenforceable through
disclaimer or otherwise, and (iv) has not been disclaimed or otherwise dedicated
to the public by ImmunoGen, and (v) is not lost through an interference
proceeding and any appeals therefrom; or (b) in [***] within the Licensed Patent
Rights that [***].  Anything contained in this Agreement to the contrary
notwithstanding, a claim [***] within the Licensed Patent Rights shall remain a
Valid Claim for all purposes under this Agreement, notwithstanding [***].

 

1.82                                                “Voting Securities” means,
at any time, shares of any class of capital stock of ImmunoGen which are then
entitled to vote generally in the election of directors of ImmunoGen.

 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

Active Development

 

3.3(b)

Agreement

 

Recitals

Alliance Manager

 

3.1(a)

Applicant

 

7.5(a)

Applicant Response

 

7.5(c)

Base Conversion Fee

 

5.1(b)(i)

Baseline Net Sales

 

1.46

Biosimilar Notice

 

7.5(a)

BPCIA

 

7.5(a)

Challenge Jurisdiction

 

5.3(e)

Challenged Patent Rights

 

5.3(e)

Challenge-Related Royalty Increase

 

5.3(e)

Clawback Amount

 

5.3(e)

Combination

 

1.54

Conversion Fee

 

5.1(b)(ii)

Conversion Request

 

2.1(a)(ii)

Conversion Response

 

2.1(a)(ii)

Disclosing Party

 

1.14

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

Disclosure Letter

 

9.1(b)

Dispute

 

11.12

Effective Date

 

Recitals

[***]

 

Schedule A

[***]

 

Schedule A

ImmunoGen

 

Recitals

ImmunoGen Indemnitees

 

10.1(a)

Indemnified Party

 

10.2

Indemnifying Party

 

10.2

Infringed Patent List

 

7.5(e)

Infringement

 

7.4(a)

Infringement Notice

 

7.4(a)

JDC

 

3.2(a)

Losses

 

10.1(a)

Material Breach

 

8.2(b)

Negotiation Period

 

7.5(e)

Novartis

 

Recitals

Novartis Indemnitees

 

10.1(b)

Novartis Response

 

7.5(d)

Other Required Information

 

7.5(b)

Party/Parties

 

Recitals

Permitted Third Party Service Providers

 

2.1(a)

Proposed Biosimilar Product

 

7.5(a)

Proposed Patent List

 

7.5(b)

Proprietary Antibody

 

1.65

Receiving Party

 

1.14

Rejection Notice

 

5.4

Royalty Term

 

5.5

Term

 

8.1

Third Party Claims

 

10.1(a)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

Third Party Patent Rights

 

5.3(b)

Third Party Payments

 

5.3(b)

Upfront Fee

 

5.1(a)

Wind-Down Period

 

8.3(a)

 

2.                                      GRANT OF RIGHTS

2.1                               License Grants.

 

(a)                                  Licenses to Novartis.

 

(i)                                     Subject to the terms and conditions of
this Agreement, ImmunoGen hereby grants to Novartis and its Affiliates an
exclusive, non-transferable (except in accordance with Section 11.8 hereof),
royalty-bearing license, including the right to grant sublicenses as described
in Section 2.1(b) hereof, under the Licensed Intellectual Property to Develop,
have Developed, Commercialize and have Commercialized Licensed Products that
specifically bind to [***] in the Field in the Territory, where the Antibody
component of any such Licensed Product may be either an [***] Antibody or an
[***] Antibody.

 

(ii)                                  Subject to the terms and conditions of
this Agreement, ImmunoGen hereby grants to Novartis and its Affiliates a
non-exclusive, non-transferable (except in accordance with Section 11.8 hereof),
royalty-bearing license, including the right to grant sublicenses as described
in Section 2.1(b) hereof, under the Licensed Intellectual Property to Develop,
have Developed, Commercialize and have Commercialized Licensed Products that
specifically bind to [***] in the Field in the Territory, but only to the extent
that the Antibody component of such Licensed Product is an [***] Antibody. 
Novartis may at any time during the term of the Multi-Target Agreement provide
written notice to ImmunoGen requesting the grant by ImmunoGen of an exclusive
license with respect to Licensed Products that specifically bind to [***] (the
“Conversion Request”).  ImmunoGen shall provide a written response (the
“Conversion Response”) to Novartis within [***] Business Days of ImmunoGen’s
receipt of the Conversion Request indicating whether or not, as of the date of
ImmunoGen’s receipt of the Conversion Request, [***] is an Excluded Target.  If
ImmunoGen timely provides a Conversion Response to Novartis indicating that
[***] is not an Excluded Target, or if ImmunoGen fails to timely provide a
Conversion Response, then ImmunoGen shall be deemed to have granted Novartis and
its Affiliates an exclusive, non-transferable (except in accordance with
Section 11.8

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

hereof), royalty-bearing license, including the right to grant sublicenses as
described in Section 2.1(b) hereof, under the Licensed Intellectual Property to
Develop, have Developed, Commercialize and have Commercialized Licensed Products
that specifically bind to [***] in the Field in the Territory, where the
Antibody component of any such Licensed Product may be either an [***] Antibody
or an [***] Antibody.  During the term of the Multi-Target Agreement, ImmunoGen
will provide Novartis with written notice of its intention to take any action
that would make [***] an [***] prior to taking such action, and shall take no
such action during the period beginning on the date ImmunoGen provides such
notice and ending [***] days after the date of Novartis’ receipt of such notice.

 

(iii)                               Novartis shall have the right to engage one
or more Affiliates or Third Parties (the latter being referred to herein as
“Permitted Third Party Service Providers”) as subcontractors to perform
designated functions in connection with its activities under this Agreement,
provided that (A) Novartis shall [***] and (B) Novartis shall [***].

 

(b)                                  Right to Sublicense.  Novartis and its
Affiliates shall have the right to grant sublicenses under the license rights
granted to them under Section 2.1(a) hereof with respect to any Licensed Product
to any Sublicensee, provided, that: (i) each such sublicense shall be consistent
with the terms and conditions of this Agreement; (ii) Novartis shall [***];
(iii) Novartis shall [***]; and (iv) Novartis shall [***].

 

2.2                               Retained Rights and Covenants.

 

(a)                                  Retained Rights.  Subject to the other
terms of this Agreement (including, without limitation, Section 2.2(b) hereof),
ImmunoGen retains the right to use the Licensed Technology and practice the
Licensed Patent Rights (i) to perform its responsibilities under this Agreement
(including, without limitation, the manufacture of Preclinical Materials and
Licensed Product in bulk drug substance form as contemplated by Section 4
hereof); (ii) to develop, have developed, commercialize, have commercialized,
make, have made, use, have used, sell, have sold, offer for sale, import, have
imported, export and have exported [***] that [***] a Licensed Target while the
[***] with respect to such Licensed Target [***] (and to grant licenses to any
Third Party to do the same); and (iii) for any and all uses [***]. 
Notwithstanding the foregoing, no rights or licenses are granted to ImmunoGen or
its Affiliates pursuant to this Section 2.2(a) under any intellectual property
rights owned or Controlled by Novartis or its Affiliates.  For the avoidance of
doubt and subject to the last sentence of Section 2.1(a)(ii) hereof, ImmunoGen

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

retains the right to use the Licensed Technology and practice the Licensed
Patent Rights to develop, have developed, commercialize, have commercialized,
make, have made, use, have used, sell, have sold, offer for sale, import, have
imported, export and have exported [***] (including, without limitation, any
[***]) that binds to [***] while the [***] (and to grant licenses to any Third
Party to do the same).

 

(b)                                  Covenants.  Notwithstanding anything to the
contrary contained in Section 2.2(a) or 2.4 hereof, ImmunoGen hereby agrees
that, during the period that the exclusive license granted under Section 2.1(a)
hereof [***] remains in effect, it shall not [***]; provided that the foregoing
shall not restrict ImmunoGen’s right to [***].  For the avoidance of doubt and
subject to the last sentence of Section 2.1(a)(ii) hereof, the foregoing
covenant shall not apply to [***] that bind to [***] while the license with
respect to [***] is [***].

 

2.3                               Use of Licensed Technology.  In connection
with any Licensed Technology transferred to Novartis pursuant to this Agreement
and except as otherwise provided in a separate written agreement between
ImmunoGen and Novartis, Novartis hereby agrees that (a) it shall not use such
Licensed Technology for any purpose other than exercising its rights and
performing its obligations hereunder; (b) it shall use such Licensed Technology
only in compliance with all Applicable Laws; (c) it shall not transfer any such
Licensed Technology to any Affiliate or Third Party without the prior written
consent of ImmunoGen, except as expressly permitted hereby; and (d) except for
the rights expressly set forth herein, Novartis is not granted any other rights,
title or interest in or to such Licensed Technology as a result of such transfer
by ImmunoGen.

 

2.4                               Improvement License to ImmunoGen.  Novartis
hereby grants to ImmunoGen a non-exclusive, fully paid, irrevocable,
royalty-free, worldwide license, with the right to grant sublicenses, under
Novartis’ interest in any Novartis Improvements and Joint Improvements,
including, without limitation, any Patent Rights therein, (a) to manufacture
Preclinical Materials and Licensed Product in bulk drug substance form as
contemplated by Section 4 hereof; (b) to develop, have developed, commercialize,
have commercialized make, have made, use, have used, sell, have sold, offer for
sale, import, have imported, export and have exported any [***] that [***] a
Licensed Target while the exclusive license granted under Section 2.1(a) hereof
remains in effect with respect to such Licensed Target and (c) to otherwise
exploit such Improvement for any and all uses [***].  For the avoidance of doubt
and subject to the last sentence in Section 2.1(a)(ii) hereof, ImmunoGen may
exercise the rights granted to it under this Section 2.4

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

with respect to any [***] that binds to [***] while the [***] (and grant
sublicenses to any Third Party to do the same).  [***] shall be effective in any
given case only if [***].

 

2.5                                  Specific Ab-Cytotoxic Products.  Nothing in
this Agreement shall constitute a grant or an obligation to grant by Novartis or
any of its Affiliates to ImmunoGen or its Affiliates of any right, title,
interest or license to any Specific Ab-Cytotoxic Product or to any Antibody
owned or Controlled by Novartis related thereto or contained therein.

 

3.                                      DEVELOPMENT AND COMMERCIALIZATION OF
LICENSED PRODUCTS

 

3.1                               Alliance Management.

 

(a)                                  Appointment of Alliance Managers.  Promptly
after the Effective Date, the Parties shall each appoint a person who shall
oversee contact between the Parties for all matters related to this Agreement
and the Parties’ respective activities hereunder (the “Alliance Managers”).  The
Alliance Managers may, but are not required to be, members of the JDC, but in
all events the Alliance Managers shall have the right to attend all meetings of
the JDC and may bring to the attention of the JDC, any matters or issues either
of them reasonably believes should be discussed by such committee.  Each Party
may replace its Alliance Manager at any time by written notice to the other
Party.

 

(b)                                  Responsibilities.  The Alliance Managers
shall have the responsibility of creating and maintaining a constructive work
environment between the Parties for all matters related to this Agreement and
the Parties’ respective activities hereunder.  Without limiting the generality
of the foregoing, the Alliance Managers shall:

 

(i)                                     identify and bring to the attention of
their respective managements any disputes arising between the Parties related to
this Agreement or the Parties’ respective activities hereunder in a timely
manner, including, without limitation, any asserted occurrence of a Material
Breach by a Party, and function as the point of first referral in the resolution
of each dispute;

 

(ii)                                  provide a single point of communication
between the Parties with respect to this Agreement and the Parties’ respective
activities hereunder from the Effective Date until the termination or expiration
of this Agreement;

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

(iii)                               plan and coordinate efforts and external
communications by or between the Parties with respect to this Agreement and the
Parties’ respective activities hereunder;

 

(iv)                              take such steps as may be required to ensure
that meetings of the JDC occur as set forth in this Agreement, that procedures
are followed with respect to such meetings (including, without limitation, the
giving of proper notice and the preparation and approval of minutes) and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed; and

 

(v)                                 undertake such other responsibilities as the
Parties may mutually agree in writing.

 

3.2                               Joint Development Committee.

 

(a)                                  Mandate and Establishment of Committee. 
Promptly after the Effective Date, the Parties shall form a joint development
committee (the “JDC”) to serve as a forum for coordination and communication
between the Parties with respect to the Development of Licensed Products, and to
assist Novartis in its exercise of its rights to make or have made Licensed
Products under this Agreement.  Within [***] days after the Effective Date, the
Parties shall each nominate an equal number of representatives (which shall be
no less than two (2) nor more than five (5) each) for membership on the JDC. 
Each Party may change its representative(s) as it deems appropriate by written
notice to the other Party.  From time to time the JDC may establish one or more
sub-teams comprised of an equal number of representatives from both Parties to
undertake specific responsibilities of the JDC, which sub-teams shall be
governed in the same manner and subject to the relevant requirements set forth
herein for the JDC.  Novartis may dissolve the JDC upon achievement of the first
approval of a Drug Approval Application by the applicable Regulatory Authority
for any Licensed Product or upon [***].

 

(b)                                  Chair of Committee; Meetings.  The chair of
the JDC shall be one of the Novartis representatives on the JDC, as designated
by Novartis.  The JDC shall meet on a quarterly basis or other schedule agreed
upon by the Parties, unless the Parties mutually agree in advance of any
scheduled meeting that there is no need for such meeting.  In such instance, the
next JDC meeting shall also be scheduled as agreed upon by the Parties.  The
location of meetings of the JDC shall alternate between ImmunoGen’s offices and
Novartis’ offices, unless otherwise agreed by the Parties.  As agreed upon by
the Parties, JDC meetings may be face-to-

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

face or may be conducted through teleconferences or videoconferences, provided
that at least two (2) JDC meetings during any Calendar Year shall be conducted
face-to-face.  In addition to its JDC representatives, each Party shall be
entitled to have other employees attend such meetings to present and
participate, though not in a decision-making capacity.  Each Party shall bear
its own costs and expenses, including travel and lodging expense, that may be
incurred by JDC representatives or other attendees at JDC meetings, as a result
of such meetings hereunder.  Minutes of each JDC meeting will be issued to
members of the JDC by the Alliance Manager (or his or her designee) of one of
the Parties on an alternating basis within [***] days after each meeting, and
such minutes shall be reviewed and modified as mutually required to obtain
approval of such minutes promptly thereafter.

 

3.3                               Development and Commercialization.

 

(a)                                  Responsibility.  On and after the Effective
Date, Novartis shall have sole responsibility for the Development and
Commercialization of Licensed Products in the Field in the Territory, including,
without limitation: (i) the conduct of all research and preclinical Development
activities (including, without limitation, the assessment of alternative designs
for the Licensed Products, the selection of the final Target-Binding Antibodies,
Cytotoxic Compounds and linkers to be used in the Licensed Products and the
selection of the Licensed Products to be Developed, all preclinical and
IND-enabling studies (including, without limitation, toxicology testing), any
pharmaceutical development work on formulations and process development relating
to any such Licensed Products); (ii) all activities related to human clinical
trials; (iii) all activities relating to the manufacture and supply of
Target-Binding Antibodies, Cytotoxic Compounds, linkers and Licensed Products,
to the extent such activities relate to the Development and Commercialization of
Licensed Products (including, without limitation, all required process
development and scale-up work with respect thereto); and (iv) all
Commercialization activities relating to any Licensed Product (including,
without limitation, marketing, promotion, sales, distribution, import and export
activities and any post-marketing trials and safety surveillance).  Without
limiting the generality of the foregoing, Novartis shall have full control and
authority and sole responsibility for (A) making all Regulatory Filings for
Licensed Products and filing all Drug Approval Applications and otherwise
seeking all Regulatory Approvals regarding such matters and (B) reporting of all
Adverse Events to Regulatory Authorities if and to the extent required by
Applicable Laws.  All activities relating

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

to Development and Commercialization of Licensed Products under this Agreement
shall be undertaken at Novartis’ sole cost and expense, except as otherwise
expressly provided in this Agreement.

 

(b)                                  Due Diligence.  Novartis will use, and will
cause any Sublicensee to use, commercially reasonable efforts to Develop
Licensed Products and to undertake investigations and actions required to obtain
appropriate Regulatory Approvals necessary to market Licensed Products, in the
Field and in the Territory and, if approved, to Commercialize Licensed Products,
such [***] to be in accordance with the efforts and resources Novartis would use
for a compound owned by it or to which it has rights, and that is of [***] at a
[***] as the applicable Licensed Product, taking into account the [***] of such
Licensed Product, the [***] and [***] of such Licensed Product, the [***]
requirements involved in its Development, Commercialization and Regulatory
Approval, the [***] and [***] to [***] and [***] such Licensed Product [***],
and other relevant factors including, without limitation, technical, legal,
scientific or medical factors.  In determining whether Novartis is using the
efforts described in this Section 3.3(b) hereof to Develop a Licensed Product,
the Parties shall consider, among other things, whether such Licensed Product is
in Active Development.  “Active Development” shall mean that at any given time
Novartis or an Affiliate, Sublicensee or Permitted Third Party Service Provider
shall be diligently engaging in one or more of the following Development
activities for a given Licensed Product: [***].  Anything contained in this
Agreement to the contrary notwithstanding, the obligations under this
Section 3.3(b) shall cease upon achievement of the [***] of a [***] by the
applicable [***] for any Licensed Product.  During any period that the license
with respect to [***] is [***], Novartis’ obligations under this Section 3.3(b)
shall apply [***] to Licensed Products that bind to [***]; provided, however,
that Novartis’ [***] diligence obligations with respect to Licensed Products
that [***] may [***] be met by the Development of [***] ADC in a manner that
meets such obligations.

 

(c)                                   Compliance.  Novartis shall use
commercially reasonable efforts to perform its obligations to Develop Licensed
Products in good scientific manner and in compliance in all material respects
with all Applicable Laws, provided that, with respect to each activity so
performed that will or would reasonably be expected to be submitted to a
Regulatory Authority in support of an Regulatory Filing, Novartis shall comply
in all material respects with the regulations and guidance of the FDA that
constitute GLP or GMP (or, if and as appropriate

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

under the circumstances, other comparable regulation and guidance of any
applicable Regulatory Authority in any country or region in the Territory).

 

3.4                               Updates and Reports; Notification of
Milestones; Exchange of Adverse Event Information; Product Recalls.

 

(a)                                  Updates and Reports.  [***], Novartis shall
provide ImmunoGen with brief written reports, which ImmunoGen may request no
more frequently than once per Calendar Year, until satisfaction of Novartis’
obligations under Section 3.3(b) hereof, which shall summarize Novartis’ efforts
to Develop and Commercialize the Licensed Products in the Field in the Territory
in sufficient detail to establish that a Licensed Product is in Active
Development, identify the Drug Approval Applications that Novartis and its
Affiliates and Sublicensees have filed, sought or obtained in the prior
[***]-month period, and any they reasonably expect to make, seek or attempt to
obtain in the following [***]-month period.  The Parties agree that the minutes
of the JDC meetings may serve as reports hereunder, to the extent such minutes
adequately address the above subject matter.

 

(b)                                  Notification of Milestone Achievement. 
Novartis shall provide ImmunoGen with prompt written notice of the occurrence of
any event giving rise to an obligation to make a milestone payment to ImmunoGen
under Section 5.2 hereof, which shall in any event be no later than [***] days
after Novartis becomes aware of the occurrence of such event, and shall provide
ImmunoGen with prompt written notice of the occurrence of the First Commercial
Sale of any Licensed Product in any country.  In the event that, notwithstanding
the fact that Novartis has not given any such notice, ImmunoGen believes any
such milestone event has occurred, it shall so notify Novartis in writing, and
shall provide to Novartis the data and information demonstrating that the
conditions for payment have been achieved.  Within [***] Business Days of its
receipt of such notice, the Parties shall confer to review the data and
information and shall agree in good faith whether or not the conditions for
payment have been achieved.

 

(c)                                   Adverse Event Reports.  In addition to the
updates described in Section 3.2(a) hereof, Novartis shall provide ImmunoGen
with all Adverse Event information and medical complaint information relating to
Licensed Products as such information is compiled or prepared by Novartis in the
ordinary course of business in connection with the Development or
Commercialization of any Licensed Product, in accordance with the terms of a

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

pharmacovigilance agreement to be negotiated in good faith by the Parties and,
in any event, within the time frames consistent with reporting obligations under
Applicable Laws.  Novartis shall hold the global safety database for all
Licensed Products.  Novartis shall be responsible for reporting all Adverse
Events to Regulatory Authorities worldwide.  Novartis shall be responsible for
the core safety information to be included in the Investigators’ Brochure and
Core Data Sheet.  To the extent that it may apply to a Licensed Product,
ImmunoGen agrees to provide Novartis with Serious Adverse Event and product
complaint information relating to any product containing an Ab-Cytotoxic Product
that is compiled and prepared by ImmunoGen or any Third Party collaborator in
the ordinary course of business in connection with the development,
commercialization or sale of any such product, in accordance with the terms of
the pharmacovigilance agreement; provided, however, that the foregoing shall not
require ImmunoGen to violate any agreements with or confidentiality obligations
owed to any Third Party.

 

(d)                                  Correspondence for Licensed Products.  To
the extent reasonably practicable and subject to any Third Party confidentiality
obligations, Novartis shall provide ImmunoGen with copies of any material
documents or correspondence pertaining to ImmunoGen’s manufacture of Preclinical
Materials or any Licensed Product and prepared for submission to any Regulatory
Authority and any material documents or other correspondence received from any
Regulatory Authority pertaining to ImmunoGen’s manufacture of Preclinical
Materials or any Licensed Product.  ImmunoGen shall complete its review within
[***] Business Days after receipt of the proposed submission.  When requested in
writing, ImmunoGen shall use commercially reasonable efforts to provide
reasonable assistance to Novartis in obtaining Regulatory Approvals for Licensed
Product.  Notwithstanding the foregoing, Novartis shall have the sole
responsibility for, and ImmunoGen agrees that Novartis shall be the sole owner
of, any Regulatory Approval for the Licensed Product.

 

(e)                                   Product Recalls.  In the event any
Regulatory Authority issues or requests a recall or takes similar action with
respect to a Licensed Product that Novartis reasonably believes is attributable
to or otherwise relates to the Licensed Intellectual Property, or in the event
either Party reasonably believes that an event, incident or circumstance has
occurred that may result in the need for such a recall, such Party shall
promptly notify the other Party thereof by telephone, facsimile or email. 
Following such notification, Novartis shall decide and have

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

control of whether to conduct a recall or market withdrawal (except in the event
of a recall or market withdrawal mandated by a Regulatory Authority, in which
case it shall be required) or take such other corrective action in any country
and the manner in which any such recall, market withdrawal or corrective action
shall be conducted, provided that Novartis shall keep ImmunoGen regularly
informed regarding any such recall, market withdrawal or corrective action. 
Novartis shall bear all expenses of any such recall, market withdrawal or
corrective action, including, without limitation, expenses of notification,
destruction and return of the affected Licensed Product and any refund to
customers of the amounts paid for such Licensed Product.

 

(f)                                    Confidential Information.  All reports,
updates, Adverse Event reports, product complaints and other information
provided by the Disclosing Party to the Receiving Party under this Agreement
(including under this Section 3.4), shall be considered Confidential Information
of the Disclosing Party, subject to the terms of Section 6 hereof.

 

3.5                               Technology Transfer.  The transfer of
Technical Transfer Materials from ImmunoGen to Novartis in connection with
Novartis’ Development of Licensed Products hereunder is addressed in the
Multi-Target Agreement.  Upon reasonable request by Novartis, ImmunoGen shall
use commercially reasonable efforts to provide Novartis with technical advice to
assist Novartis in its use of the Technical Transfer Materials in connection
with the Development of Licensed Products hereunder.

 

4.                                      SUPPLY AND MANUFACTURING OBLIGATIONS

 

4.1                               Supply of Materials.  Novartis shall be
responsible, at its sole cost, for manufacturing or having manufactured, all
materials (including, without limitation, all Target-Binding Antibodies,
Cytotoxic Compounds, linkers and Licensed Products) to enable it to Develop and
Commercialize Licensed Products (including as required for any preclinical,
clinical and commercial use of Licensed Products, including process development
and scale-up).  Notwithstanding the foregoing, Novartis shall promptly notify
ImmunoGen whenever Novartis or an Affiliate or Sublicensee has, directly or
indirectly, engaged any Third Party to provide any MAY Compound for use, or
potential use, in the manufacture of any Licensed Product or any of its
components.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

4.2                               Supply of Preclinical Materials by ImmunoGen. 
Notwithstanding anything to the contrary in Section 4.1 hereof, during the Term,
Novartis may request ImmunoGen to supply Novartis with such quantities of
Preclinical Materials as may be reasonably requested by Novartis in order to
conduct all preclinical Development activities [***] relating to Licensed
Products.  With respect to any Cytotoxic Compound obtained by ImmunoGen from a
Third Party and supplied to Novartis (in either conjugated or unconjugated
form), ImmunoGen shall charge, and Novartis agrees to pay, [***] for such
Cytotoxic Compound; provided that ImmunoGen shall [***] to Novartis to [***]. 
Any other Preclinical Materials that are supplied by ImmunoGen will be subject
to [***].  In connection with such supply, Novartis hereby agrees that (a) it
shall not use the Preclinical Materials in any human subject; and (b) it shall
use the Preclinical Materials in compliance with all Applicable Laws.  Novartis
shall be entitled to transfer Preclinical Materials to any Affiliate,
Sublicensee or Permitted Third Party Service Provider under terms obligating
such Affiliate, Sublicensee or Permitted Third Party Service Provider not to
transfer or use such Preclinical Materials except in compliance with the
foregoing clauses (a) and (b) of the preceding sentence.

 

4.3                               Process Development Activities; Supply of Drug
Substance.  If, during the Term, Novartis requests that ImmunoGen conduct
(a) process development, (b) analytical method development, or (c) manufacturing
and/or supply of Licensed Product in bulk drug substance form for any GLP
toxicology studies, clinical studies, or commercial scale-up, but excluding
pivotal studies and commercial supply, then the Parties shall negotiate in good
faith the terms of a written master services and supply agreement pursuant to
which the Parties would from time to time negotiate separate written work orders
for each of the activities to be performed thereunder.

 

5.                                      FINANCIAL TERMS

 

5.1                               Upfront Fee; Conversion Fee; Credit of First
Amendment Upfront Fee.

 

(a)                                  Upfront Fee.  In consideration of the grant
of the license described in Section 2.1(a)(i) hereof, Novartis hereby agrees to
pay ImmunoGen an upfront fee (the “Upfront Fee”) in the amount of One Million
U.S. Dollars ($1,000,000.00) payable in accordance with Section 5.6(e) hereof
within [***] days after the Effective Date and receipt of a corresponding

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

invoice substantially in the form attached hereto as Schedule B, which Upfront
Fee shall be non-refundable and non-creditable.

 

(b)                                  Conversion Fee.  In consideration of the
conversion of the non-exclusive license described in Section 2.1(a)(ii) hereof
with respect to [***] to an exclusive license, Novartis hereby agrees to pay
ImmunoGen a conversion fee in connection with such conversion, calculated as
follows:

 

(i)                                     If conversion occurs [***], the
conversion fee (the “Base Conversion Fee”) shall be [***]; provided, however,
that if ImmunoGen has [***], then the Base Conversion Fee shall be [***].

 

(ii)                                  If conversion occurs [***], then the
conversion fee shall be the sum of (A) the [***] plus (B) an amount equal to
[***].  For illustrative purposes only, if conversion occurs [***] and Novartis
has [***], then the conversion fee would be [***].  The Base Conversion Fee, as
the same may be adjusted pursuant to this Section 5.1(b)(ii), is referred to
herein as the “Conversion Fee.”

 

(iii)                               The Conversion Fee is payable in accordance
with Section 5.6(e) hereof within [***] days after the conversion of the
non-exclusive license described in Section 2.1(a)(ii) hereof with respect to
[***] to an exclusive license is effective and receipt of a corresponding
invoice in substantially in the form attached hereto as Schedule B, which
Conversion fee shall be non-refundable and non-creditable.

 

(c)                                   Credit of First Amendment Upfront Fee. 
During the term of the Multi-Target Agreement, Novartis may provide written
notice to ImmunoGen of its intention to [***] [***] of all [***] ADCs.  As a
result of the giving of such notice on a timely basis, ImmunoGen agrees to
credit the amount of the First Amendment Upfront Fee against the [***] to [***]
pursuant to Section 5.2 hereof; provided, however, that if Novartis provides
such notice to ImmunoGen after Novartis has converted the non-exclusive license
with respect to [***] to an exclusive license in accordance with
Section 2.1(a)(ii) hereof, then the credit with respect to the First Amendment
Upfront Fee described above shall not be available.  After providing written
notice to ImmunoGen of its intention to [***] of all [***] ADCs, (i) the scope
of the licenses described in Section 2.1 hereof shall [***] unless and until
Novartis shall have converted the non-exclusive license with respect to [***]
into an exclusive license in accordance with Section 2.1(a)(ii) hereof and
(ii) the non-exclusive license granted in Section 2.1(a)(ii), if it has

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

not theretofore been converted into an exclusive license pursuant to
Section 2.1(a)(ii) hereof, shall immediately terminate.

 

5.2                               Milestone Payments for Licensed Products.  In
further consideration of the grant of the license by ImmunoGen hereunder, and
subject to the other terms of this Agreement, Novartis will make the following
payments to ImmunoGen in accordance with Section 5.6(e) hereof within [***] days
after the first occurrence of each of the milestones set forth below and receipt
of a corresponding invoice substantially in the form attached hereto as
Schedule B:

 

I.                                        [***] ADCs

 

Development Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Regulatory Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Sales Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

If (i) the milestone described in [***] above occurs before the milestone
described in [***], and before or contemporaneously with the milestone described
in [***] above, the milestone payment payable upon the occurrence of
clause (d) above shall be increased from [***] to [***], and no milestone
payment will be payable with respect to any subsequent [***], and

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

(ii) the milestone described in [***] above occurs before the milestones
described in [***] above, the milestone payment payable upon the occurrence of
[***] above shall be increased from [***] to [***], and no milestone payment
will be payable with respect to any subsequent [***].  It is hereby acknowledged
and agreed that any milestone payment described in this clause I shall be [***],
with respect to [***], regardless of how many times [***].  All milestone
payments shall be nonrefundable and, except as set forth in clause V of this
Section 5.2, noncreditable.  Novartis shall notify ImmunoGen of the achievement
of each milestone hereunder as provided in Section 3.4(b) hereof.

 

II.                                   [***] ADCs

 

Development Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Regulatory Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Sales Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

If (i) the milestone described in [***] above occurs before the milestone
described in [***], and before or contemporaneously with the milestone described
in [***] above, the milestone payment payable upon the occurrence of [***] above
shall be increased from [***] to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

[***], and no milestone payment will be payable with respect to any subsequent
[***], and (ii) the milestone described in [***] above occurs before the
milestones described in [***] above, the milestone payment payable upon the
occurrence of [***] above shall be increased from [***] to [***], and no
milestone payment will be payable with respect to any subsequent [***].  It is
hereby acknowledged and agreed that any milestone payment described in this
clause II shall be [***], with respect to [***], regardless of how many times
[***].  All milestone payments shall be nonrefundable and, except as set forth
in clause V of this Section 5.02, noncreditable.  Novartis shall notify
ImmunoGen of the achievement of each milestone hereunder as provided in
Section 3.4(b) hereof.

 

III.                              [***] ADCs (while [***] license is [***])

 

Development Milestones

 

Milestone Payment

 

(a)   Initiation of first Phase I Clinical Study for an [***] ADC

 

$

5.0 Million

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Regulatory Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Sales Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

If (i) the milestone described in [***] above occurs before the milestone
described in [***], and before or contemporaneously with the milestone described
in [***] above, the milestone payment payable upon the occurrence of [***] above
shall be increased from [***] to [***], and no milestone payment will be payable
with respect to any subsequent [***], and (ii) the milestone described in [***]
above occurs before the milestones described in [***] above, the milestone
payment payable upon the occurrence of [***] above shall be increased from [***]
to [***], and no milestone payment will be payable with respect to any
subsequent [***].  It is hereby acknowledged and agreed that any milestone
payment described in this clause III shall be [***], with respect to [***],
regardless of how many times [***].  All milestone payments shall be
nonrefundable and, except as set forth in clause V of this Section 5.02,
noncreditable.  Novartis shall notify ImmunoGen of the achievement of each
milestone hereunder as provided in Section 3.4(b) hereof.

 

IV.       [***] Licensed Products (while [***] license is [***])

 

Development Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Regulatory Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Sales Milestones

 

Milestone Payment

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

If (i) the milestone described in [***] above occurs before the milestone
described in [***], and before or contemporaneously with the milestone described
in [***] above, the milestone payment payable upon the occurrence of [***] above
shall be increased from [***] to [***], and no milestone payment will be payable
with respect to any subsequent [***], and (ii) the milestone described in [***]
above occurs before the milestones described in [***] above, the milestone
payment payable upon the occurrence of [***] above shall be increased from [***]
to [***], and no milestone payment will be payable with respect to any
subsequent [***].  It is hereby acknowledged and agreed that any milestone
payment described in this clause IV shall be [***], with respect to [***],
regardless of how many times [***].  All milestone payments shall be
nonrefundable and, except as set forth in clause V of this Section 5.02,
noncreditable.  Novartis shall notify ImmunoGen of the achievement of each
milestone hereunder as provided in Section 3.4(b) hereof.

 

V.                                    Credits and Offsets

 

(a)                                  [***] ADC and [***] Development and
Regulatory Milestones.  If an [***] ADC achieves a milestone event described in
[***] or [***] above, then no milestone payment shall be payable with respect to
any subsequent achievement of the [***] by any [***] ADC or any [***] ADC.  For
illustrative purposes, if the [***], then no milestone payments are payable with
respect to any subsequent [***].

 

(b)                                  [***] ADC Development and Regulatory
Milestones.

 

(i)                                     If an [***] ADC achieves a milestone
event described in [***] above while the license for [***] is [***], and an
[***] ADC has previously achieved the [***], then no milestone payments are
payable with respect to such achievement of the [***] by the [***] ADC.  For
illustrative purposes, if the [***], then no milestone payment is payable with
respect to any [***] while the license for [***] is [***].  If an [***] achieves
a milestone event described in [***] above while the license for [***] is [***],
and an [***] ADC has previously achieved the [***], then the milestone payment
otherwise payable upon the achievement of such event by the [***] ADC will be
reduced by an amount equal to [***].  For illustrative purposes, if [***] by the
FDA for the [***] of an [***] ADC occurs, and the subsequent [***] by the FDA

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

for the [***] of an [***] ADC occurs while the license for [***] is [***], then
the milestone payment payable in connection with such event shall be reduced
from [***] to [***].

 

(ii)                                  If an [***] ADC achieves a milestone event
described in [***] above while the license for [***] is [***], and an [***] ADC
or an [***] ADC has previously achieved the [***], then the milestone payment
otherwise payable upon achievement of such event by the [***] ADC will be
reduced by an amount equal to [***], as the case may be.  For illustrative
purposes, if the [***], and the subsequent [***] occurs while the license for
[***] is [***], then the milestone payment payable in connection with such event
shall be reduced from [***] to [***].

 

(c)                                   [***].

 

(i)                                     If the [***] for which an [***] ADC
obtains approval of a [***] by the FDA is [***], then (A) the milestone payable
in connection with such event shall be reduced (x) from [***] to [***] if such
event occurs while the license for [***] is [***] or (y) from [***] to [***] if
such event occurs while the license for [***] is [***], and (B) a new milestone
shall be payable in connection with [***] by the FDA for the [***] of an [***]
ADC in the amount of (x) [***] if such new milestone event occurs while the
license for [***] is [***] or (y) [***] if such new milestone event occurs while
the license for [***] is [***].  If such new milestone payment is payable,
Novartis shall notify ImmunoGen of the achievement of such milestone as provided
in Section 3.4(b) hereof.

 

(ii)                                  If the [***] for which an [***] ADC
obtains [***] in [***] Major European Countries is [***], then (A) the milestone
payable in connection with such event shall be reduced (x) from [***] to [***]
if such event occurs while the license for [***] is [***] or (y) from [***] to
[***] if such event occurs while the license for [***] is [***], and (B) a new
milestone shall be payable in connection with [***] in [***] Major European
Countries for the [***] of an [***] ADC in the amount of (x) [***] if such new
milestone event occurs while the license for [***] is [***] or (y) [***] if such
new milestone event occurs while the license for [***] is [***].  If such new
milestone is payable, Novartis shall notify ImmunoGen of the achievement of such
milestone as provided in Section 3.4(b) hereof.

 

(iii)                               If the [***] for a [***] ADC by the MHLW is
solely for [***], then (A) the milestone payable in connection with such event
shall be reduced (x) from [***] to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

[***] if such event occurs while the license for [***] is [***] or (y) from
[***] to [***] if such event occurs while the license for [***] is [***].

 

(iv)                              All adjustments to any particular milestone
payment described in this Section 5.2 (both upward and downward) shall be
calculated on a cumulative basis.

 

5.3                               Payment of Royalties; Royalty Rates;
Accounting for Royalties and Records.

 

(a)                                  Royalty Payments.  On a Licensed
Product-by-Licensed Product and country-by-country basis, Novartis shall pay to
ImmunoGen the following royalties based on Annual Net Sales of such Licensed
Product sold by Novartis, its Affiliates and its Sublicensees, on an incremental
basis in each Calendar Year during the Royalty Term, at the following rates:

 

For Worldwide Net Sales of a

 

Royalty Rate

 

Licensed Product in a Calendar Year

 

(% of Annual Net Sales)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

(b)                                  Third Party Royalty Offset.  Subject to
Sections 5.3(f) and 5.4 hereof, if, with respect to a Calendar Quarter, Novartis
incurs any payments to one or more Third Parties under any license (including,
without limitation, the payment incurred for a fully paid-up license) of such
Third Party’s Patent Rights (“Third Party Patent Rights”) that Novartis
determines, [***], are (i) [***] to [***] or [***] the [***] (if such [***] is
included [***]) or [***] of any Licensed Product or (ii) [***] necessary (A)  to
[***] the [***] (if [***] is included [***]) or [***] of any Licensed Product,
or (B) to [***] a Licensed Product’s [***] to its [***] (if the [***] of or the
[***] for such Licensed Product is included within the Licensed Intellectual
Property) (collectively, “Third Party Payments”), then Novartis shall have the
right to reduce the royalties otherwise due to ImmunoGen pursuant to
Section 5.3(a), 5.3(d) or 5.3(e) hereof (but not the royalties otherwise due to
ImmunoGen pursuant to Section 5.3(c) hereof) with respect to Net Sales of such
Licensed Products in the country(ies) covered by such Third Party license in
such Calendar Quarter by an amount equal to [***] of the amount of such Third
Party Payments.  If, after the Effective Date, Novartis wishes to license any
Third Party Patent Rights pursuant to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

subsection (ii) above, then prior to taking a license for such Third Party
Patent Rights, the Parties shall [***] in [***] the basis for Novartis’
determination.  Nothing in this Agreement shall restrict Novartis’ right to
license any Third Party Patent Rights; provided, however, that if ImmunoGen in
good faith disputes Novartis’ determination that any Third Party Payments
thereunder are properly subject to the royalty offset set forth in this
Section 5.3(b), then such matter will be addressed under the dispute resolution
provisions of Section 11.12 hereof.

 

(c)                                   Valid Claim Coverage.

 

(i)                                     No Patent Coverage.  Subject to
Section 5.3(f) hereof, the royalty rates set forth in Sections 5.3(a),
5.3(d) and 5.3(e) hereof shall apply, on a country-by-country basis and Licensed
Product-by-Licensed Product basis, to Net Sales of Licensed Products only where
such Licensed Product (or its use, sale, offer for sale or importation) in such
country is covered by a Valid Claim within the Licensed Patent Rights.  Subject
to the other terms of this Agreement (except for Section 5.3(b) hereof, which
shall not apply), on a country-by-country and Licensed Product-by-Licensed
Product basis where and as of and when the royalty rates under Sections 5.3(a),
5.3(d) and 5.3(e) hereof do not apply as a result of this
Section 5.3(c)(i) hereof, the royalties payable with respect to Net Sales of
such Licensed Product sold by Novartis, its Affiliates and its Sublicensees in
such country shall be reduced by [***] of the royalties otherwise owed to
ImmunoGen pursuant to Section 5.3(a) or 5.3(e) hereof, as applicable, without
giving effect to any royalty reduction provided in Section 5.3(d) hereof, using
the methodology outlined in Schedule C attached hereto.  The Parties hereby
acknowledge and agree that such royalties shall be in consideration of the
commercial advantage, know-how and background information gained from the
Licensed Technology.

 

(ii)                                  Applicability of Royalty Rates.  For
purposes of clarity, (A) if a Licensed Product (or its manufacture, use, sale,
offer for sale or importation) is covered by a Valid Claim in a country within
the Territory such that royalties are paid by Novartis pursuant to
Section 5.3(a), 5.3(d) or 5.3(e) hereof and, prior to the expiration of the
Royalty Term for such Licensed Product in such country, the Licensed Product
(and its manufacture, use, sale, offer for sale or importation) is no longer
covered by a Valid Claim in such country, Novartis shall pay ImmunoGen a royalty
at the rate set forth in Section 5.3(c)(i) hereof for the portion of the Royalty
Term during which no such Valid Claim exists in such country; and (B) if a
Licensed Product (or its manufacture, use, sale, offer for sale or importation)
is not covered by a Valid

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

Claim in a country within the Territory such that royalties are paid by Novartis
pursuant to Section 5.3(c)(i) hereof and, prior to the expiration of the Royalty
Term for such Licensed Product in such country, the Licensed Product (or its
manufacture, use, sale, offer for sale or importation) becomes covered by a
Valid Claim within the Licensed Patent Rights in such country, Novartis shall
pay ImmunoGen a royalty at the rates set forth in Section 5.3(a), 5.3(d) or
5.3(e) hereof, as applicable, for that portion of the Royalty Term during which
such Valid Claim exists in such country.

 

(d)                                  Loss of Market Exclusivity.  Subject to
Section 5.3(f) hereof, if, with respect to a Calendar Quarter, Novartis, its
Affiliates or Sublicensees experiences a Loss of Market Exclusivity for a
Licensed Product in any country, then Novartis shall have the right to reduce
the royalties otherwise due to ImmunoGen pursuant to Section 5.3(a) or
5.3(e) hereof (but not the royalties otherwise due to ImmunoGen under
Section 5.3(c) hereof) with respect to Net Sales in such country of such
Licensed Products in such Calendar Quarter as described below, in each case
using a methodology similar to that outlined in Schedule C attached hereto.  In
calculating royalty reductions pursuant to this Section 5.3(d), the applicable
WARR (as defined in Schedule C) shall be multiplied by a percentage which is
equal to a fraction, the numerator of which is the actual Net Sales of the
Licensed Product in the country for the applicable Calendar Quarter during the
period of Loss of Market Exclusivity, and the denominator of which is the
Baseline Net Sales of the Licensed Product in such country; provided, however,
that (i) if the percentage referred to above is greater than [***], no
reductions shall be made pursuant to this Section 5.3(d) with respect to Net
Sales of the Licensed Product in such country for such Calendar Quarter; and
(ii) such percentage shall never be less than [***], regardless of whether Net
Sales of such Licensed Product in such country for such Calendar Quarter are
less than [***] of the applicable Baseline Net Sales.

 

(e)                                   Effect of Challenge.  In further
consideration of the grant by ImmunoGen of the license hereunder and except to
the extent the following is unenforceable under the Applicable Laws of a
particular jurisdiction where a patent application within the Licensed Patent
Rights is pending or a patent within the Licensed Patent Rights is issued, if
Novartis or any Affiliate or Sublicensee of Novartis initiates a Challenge or
induces or assists a Third Party in initiating or prosecuting a Challenge (the
Licensed Patent Rights subject to such Challenge being referred to herein as the
“Challenged Patent Rights”), then during the period that such

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

Challenge is pending, the royalty rates set forth in Section 5.3(a) hereof shall
be increased by an additional [***] of annual Net Sales (the “Challenge-Related
Royalty Increase”) in the country(ies) in which the Challenged Patent Rights
were issued (each, a “Challenge Jurisdiction”) commencing on the date of such
initiation or the date Novartis, its Affiliates or Sublicensees first induces or
provides assistance to such Third Party, as applicable, but only with respect to
Net Sales of Licensed Products in the applicable Challenge Jurisdictions.  If,
following the conclusion of such Challenge in the Challenge Jurisdiction, any
Valid Claim within the Challenged Patent Rights covers any Licensed Product in
such Challenge Jurisdiction, then the Challenge-Related Royalty Increase shall
[***] with respect to Net Sales of Licensed Products in the Challenge
Jurisdiction and Novartis shall reimburse ImmunoGen for its costs and expenses
(including, without limitation, reasonable attorneys’ and experts’ fees and
expenses of litigation) incurred in responding to the Challenge within [***]
days of receiving invoice(s) therefor from ImmunoGen substantially in the form
of Schedule B attached hereto, which shall set forth in reasonable detail the
basis for the charges for which ImmunoGen is seeking reimbursement.  If,
following the conclusion of the Challenge, no Valid Claim within the Challenged
Patent Rights in the Challenge Jurisdiction covers any Licensed Product (or its
manufacture, use, sale, offer for sale or importation), then ImmunoGen shall
reimburse Novartis for all amounts paid with respect to the Challenge-Related
Royalty Increase actually paid by Novartis to ImmunoGen with respect to the
Challenge Jurisdiction (the “Clawback Amount”) as follows: (1) Novartis shall be
entitled to credit [***] percent ([***]%) of each royalty payment due under
Section 5 hereof as they become due from and after the date of the conclusion of
such Challenge in such Challenge Jurisdiction against the Clawback Amount until
reimbursed in full, and (2) any unreimbursed portion of the Clawback Amount
outstanding at the conclusion of the Royalty Term in all countries in the
Territory shall be paid to Novartis within [***] days after receipt by ImmunoGen
of an invoice from Novartis therefor.

 

(f)                                    Minimum Royalty Rate.  Anything contained
in this Agreement to the contrary notwithstanding, none of the reductions to
royalties provided in Sections 5.3(b), 5.3(c) and 5.3(d) hereof, shall,
individually or in the aggregate, reduce the royalties payable with respect to
Net Sales of any Licensed Product sold by Novartis, its Affiliates and its
Sublicensees in any country during the Royalty Term by more than [***] of the
royalties otherwise owed to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

ImmunoGen pursuant to Section 5.3(a) or 5.3(e), as applicable, without giving
effect to any royalty reduction provided in Section 5.3(b), 5.3(c) or
5.3(d) hereof.

 

5.4                               Third Party Target Specific Rights.  Within
[***] Business Days after the Effective Date, ImmunoGen shall notify Novartis in
writing of the existence of any Third Party Target Specific Rights within the
Licensed Patent Rights, and shall provide Novartis with a copy of the license
agreement covering such Third Party Target Specific Rights.  Anything contained
in this Agreement to the contrary notwithstanding, Novartis shall be solely
responsible for all [***] and [***] payments associated with such Third Party
Target Specific Rights to the extent they become payable as a result of
ImmunoGen’s grant to Novartis and its Affiliates of the license pursuant to
Section 2.1 hereof or the Development and Commercialization of Licensed Products
hereunder (retroactive back to the Effective Date and without any right of
offset pursuant to Section 5.3(b) hereof) unless, within [***] Business Days
after Novartis’ receipt of such notice, Novartis notifies ImmunoGen that it is
unwilling to assume the financial obligations associated with such Third Party
Target Specific Rights as described above (a “Rejection Notice”).  If Novartis
delivers a Rejection Notice to ImmunoGen, then ImmunoGen may [***] under any
such Third Party Target Specific Rights, and will notify Novartis if it elects
to [***] such [***].  Novartis shall be solely responsible, at its own expense,
for securing any rights under the Third Party Target Specific Rights after
delivery of a Rejection Notice.  For purposes of clarity, notwithstanding
Novartis’ delivery of a Rejection Notice pursuant to this Section 5.4, the
remaining terms and conditions of this Agreement shall remain in full force and
effect.

 

5.5                               Royalty Term.  Novartis shall pay royalties
with respect to each Licensed Product on a country-by-country and Licensed
Product-by-Licensed Product basis until the last of (a) [***] years from the
First Commercial Sale of such Licensed Product in such country or (b) the
expiration of the last to expire Valid Claim within the Licensed Patent Rights
which covers the Licensed Product (or its manufacture, use, sale, offer for sale
or importation) in such country (the “Royalty Term”).

 

5.6                               Payment Terms.

 

(a)                                  Reserved.

 

(b)                                  Payment of Royalties; Royalty Reports. 
Within [***] days after each Calendar Quarter during the term of this Agreement
following the First Commercial Sale of a Licensed Product, Novartis will provide
to ImmunoGen a written report or reports showing each

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

of: (i) the gross sales (if available) and the Net Sales in each country’s
currency of each Licensed Product in the Territory during the reporting period
by Novartis and its Affiliates and Sublicensees; (ii) the applicable exchange
rate to convert from each country’s currency to U.S. Dollars under
Section 5.6(c) hereof; (iii) the applicable royalty rate(s) under this
Agreement, and (iv) the royalties payable, in U.S. Dollars, which shall have
accrued hereunder with respect to such Net Sales.  After receipt of such report,
ImmunoGen shall submit an original invoice to Novartis substantially in the form
of Schedule B attached hereto with respect to the royalty amount due to
ImmunoGen.  Novartis shall make any royalty payments owed to ImmunoGen in
U.S. Dollars, quarterly within [***] days following the receipt of the
applicable invoice from ImmunoGen.

 

(c)                                   Accounting.  All payments hereunder shall
be made in U.S. dollars.  Royalties shall be calculated based on Net Sales in
U.S. Dollars, with conversion of Net Sales in each country to U.S. Dollars
according to the Novartis Standard Exchange Rate Methodology.

 

(d)                                  No Set-Off; Tax Withholding.  All payments
made by Novartis to ImmunoGen hereunder shall be made without set-off or
counterclaim and free and clear of any taxes, duties, levies, fees or charges,
except for withholding taxes, if any.  Novartis shall make any applicable
withholding payments due on behalf of ImmunoGen and shall provide ImmunoGen with
reasonable proof of payment of such withholding taxes, together with an
accounting of the calculations of such taxes, within [***] days after such
payment is remitted to the proper authority.  Any withheld tax remitted by
Novartis to the proper authority shall be treated as having been paid by
Novartis to ImmunoGen for all purposes of this Agreement.  The Parties will
cooperate reasonably in completing and filing documents required under the
provisions of any Applicable Laws in connection with the making of any required
withholding tax payment, or in connection with any claim to a refund of or
credit for any such payment.

 

(e)                                   Wire Transfers.  All payments hereunder
shall be made to ImmunoGen in U.S. Dollars by bank wire transfer in immediately
available funds to the account designated by ImmunoGen in the invoice for such
payments; provided, however, that payment by means of a [***] and delivered to
the address for ImmunoGen provided in accordance with Section 11.1 hereof shall
not be deemed a breach of this Section 5.4(b); and provided, further, that the
date of payment by [***] funds shall be the date of ImmunoGen’s [***].

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

5.7                               Overdue Payments.  Subject to the other terms
of this Agreement, any payments hereunder not paid within the applicable time
period set forth herein shall bear interest from the due date until paid in
full, at a rate per annum equal to the lesser of (a) [***] or (b) the maximum
interest rate permitted by applicable law in regard to such payments, calculated
on the number of days such payments are paid after the date such payments are
due; provided, that with respect to any disputed payments, no interest payment
shall be due until such dispute is resolved and the interest which shall be
payable thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.  Such payments when made shall be
accompanied by all interest so accrued.  Such interest and the payment and
acceptance thereof shall not negate or waive the right of ImmunoGen to any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

 

5.8                               Records Retention; Audit.

 

(a)                                  Records Retention.  Commencing as of the
date of First Commercial Sale of the first Licensed Product, Novartis and its
Affiliates and Sublicensees shall keep for at least [***] years from the end of
the Calendar Year to which they pertain complete and accurate records of sales
by Novartis or its Affiliates or Sublicensees, as the case may be, of each
Licensed Product, in sufficient detail to allow the accuracy of the royalties to
be confirmed.

 

(b)                                  Audit.  Subject to the other terms of this
Section 5.8(b), at the request of ImmunoGen, upon at least [***] days prior
written notice to Novartis, but no more often than [***] per Calendar Year and
not [***] with respect to records covering any specific period of time, and at
its sole expense (except as otherwise provided herein), Novartis shall permit an
internationally recognized independent accounting firm reasonably selected by
ImmunoGen and reasonably acceptable to Novartis to inspect (during regular
business hours) at such place or places where such records are customarily kept
the relevant records required to be maintained by Novartis and its Affiliates
and Sublicensees under Section 5.8(a) hereof.  At ImmunoGen’s request, the
independent accounting firm shall be entitled to audit the [***] years of
Novartis’ records solely for purposes of verifying the items set forth in
Section 5.8(a) hereof.  Before beginning its audit, the independent accounting
firm shall enter into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 6 hereof limiting the
disclosure and use of such information by such independent accounting firm to
authorized

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

representatives of the Parties and the purposes germane to this Section 5.8 with
the limitation that the independent accounting firm shall have the right to
disclose to ImmunoGen only its conclusions regarding any payments owed under
this Agreement.  The independent accounting firm shall provide its audit report
and basis for any determination to Novartis at the time such report is provided
to ImmunoGen.  Novartis and ImmunoGen shall each have the right to request a
further determination by such independent accounting firm as to matters which
such Party disputes within [***] days following receipt of such report.  The
Party initiating a dispute will provide the other Party and the independent
accounting firm with a reasonably detailed statement of the grounds upon which
it disputes any findings in the audit report and the independent accounting firm
shall undertake to complete such further determination within [***] days after
the dispute notice is provided, which determination shall be limited to the
disputed matters and provided to both Parties.  The Parties shall use reasonable
efforts, through the participation of finance representatives of both Parties,
to resolve any dispute arising in relation to the audit by good faith
discussion.  The results of any such audit, reflecting the independent
accounting firm’s determination of any disputed matters, shall be binding on
both Parties.  ImmunoGen agrees to treat the results of any such independent
accounting firm’s review of Novartis’ records under this Section 5.8(b) as
Confidential Information of Novartis subject to the terms of Section 6 hereof. 
If any such audit reveals a deficiency in the calculations resulting from any
underpayment by Novartis, Novartis shall promptly pay to ImmunoGen the amount
remaining to be paid [***], and if such underpayment is by [***], Novartis shall
pay the reasonable costs and expenses of the of the independent accounting firm
in conducting the audit.  In addition, if an audit reveals that Novartis has
overpaid, ImmunoGen shall [***] refund the amount overpaid.

 

6.                                      TREATMENT OF CONFIDENTIAL INFORMATION

6.1                               Confidentiality.

 

(a)                                  Confidentiality Obligations.  ImmunoGen and
Novartis each recognizes that the other Party’s Confidential Information
constitutes highly valuable assets of such other Party.  ImmunoGen and Novartis
each agrees that, subject to Section 6.1(b) hereof, during the Term and for an
additional [***] years thereafter, (i) it will not disclose, and will cause its
Affiliates (and, in the case of Novartis, its Sublicensees and Permitted Third
Party Service

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

Providers) not to disclose, any Confidential Information of the other Party and
(ii) it will not use, and will cause its Affiliates (and, in the case of
Novartis, its Sublicensees and Permitted Third Party Service Providers) not to
use, any Confidential Information of the other Party, in either case, except as
expressly permitted hereunder.  Without limiting the generality of the
foregoing, each Party shall take such action, and shall cause its Affiliates
(and, in the case of Novartis, its Sublicensees and Permitted Third Party
Service Providers) to take such action, to preserve the confidentiality of the
other Party’s Confidential Information as such Party would customarily take to
preserve the confidentiality of its own Confidential Information and shall, in
any event, use at least reasonable care to preserve the confidentiality of the
other Party’s Confidential Information.

 

(b)                                  Limited Disclosure.  Each Receiving Party
shall be entitled to disclose the Disclosing Party’s Confidential Information to
employees, consultants, subcontractors and Affiliates of the Receiving Party
(and, in the case of Novartis, its Sublicensees and Permitted Third Party
Service Providers) to enable the Receiving Party to exercise its rights or to
carry out its responsibilities under this Agreement, provided that such
disclosure shall only be made to persons who are bound by written obligations as
described in Section 6.1(c) hereof.  In addition, the Receiving Party may
disclose the Disclosing Party’s Confidential Information to the extent such
disclosure (i) is reasonably necessary to file, prosecute or maintain patents or
patent applications, or to file, prosecute or defend litigation related to
patents or patent applications in accordance with this Agreement, or (ii) as
required by Applicable Laws, provided that in the case of any disclosure under
this clause (ii), the Receiving Party shall (A) if practicable, provide the
Disclosing Party with reasonable advance notice of and an opportunity to comment
on any such required disclosure, (B) if requested by the Disclosing Party,
cooperate in all reasonable respects with the Disclosing Party’s efforts to
obtain confidential treatment or a protective order with respect to any such
disclosure, at the Disclosing Party’s expense, and (C) use good faith efforts to
incorporate the comments of the Disclosing Party in any such disclosure or
request for confidential treatment or a protective order.

 

(c)                                   Employees, Consultants and
Subcontractors.  ImmunoGen and Novartis each hereby represents and warrants that
all of its employees, consultants and subcontractors, and all of the employees,
consultants and subcontractors of its Affiliates, who participate in the
activities contemplated by this Agreement or who otherwise have access to
Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

Information of the other Party are or will, prior to their participation or
access, be bound by written obligations to maintain such Confidential
Information in confidence and not to use such information except as expressly
permitted hereunder.  Each Party agrees to use, and to cause its Affiliates
(and, in the case of Novartis, its Sublicensees and Permitted Third Party
Service Providers) to use, reasonable efforts to enforce such obligations.

 

6.2                               Publicity.  The Parties acknowledge that the
terms of this Agreement constitute the Confidential Information of each Party
and may not be disclosed except as permitted by Section 6.1(b) hereof.  In
addition, either Party may disclose the terms of this Agreement(a) on a
need-to-know basis to such Party’s legal, accounting and financial advisors and
(b) as reasonably necessary in connection with any actual or potential (i) debt
or equity financing of such Party or (ii) purchase by any Third Party of all the
outstanding capital stock or all or substantially all of the assets of such
Party or any merger or consolidation involving such Party; provided that
ImmunoGen shall not disclose the identity of the Licensed Targets under this
clause (b) and ImmunoGen shall not disclose the amount of the Upfront Fee, the
Conversion Fee, the specific milestone events, the milestone payments
(individually or in the aggregate), or the royalty rates set forth in Section 5
hereof (except to the extent any of the foregoing have been previously disclosed
as otherwise permitted under this Agreement) under clause (b)(ii) above; and
provided, further that in each case the Person to whom the terms of this
Agreement is to be disclosed agrees in writing to maintain the confidentiality
of such information with terms at least as protective as those contained in
Section 6.1(a) hereof.  Anything contained in this Agreement to the contrary
notwithstanding, upon the execution of this Agreement, the Parties shall
mutually agree to a press release with respect to this Agreement and, once such
press release is approved for disclosure by both Parties, either Party may make
subsequent and repeated public disclosure of the contents thereof without
further approval of the other Party.  After issuance of such press release,
neither Party shall publish, present or otherwise disclose publicly any material
related to events arising under this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that notwithstanding the foregoing, (A) neither
Party will be prevented from complying with any duty of disclosure it may have
pursuant to Applicable Laws; and (B) Novartis shall be permitted to publish such
material in scientific journals or present such material at scientific
conferences in accordance with Section 6.3 hereof.  Either Party may make
subsequent and repeated disclosure of the contents of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

any disclosures permitted by the preceding sentence without the prior written
consent of the other Party.

 

6.3                               Publications and Presentations.  The Parties
acknowledge that scientific publications and presentations must be strictly
monitored to prevent any adverse effect from premature publication or
dissemination of results of the activities hereunder.  ImmunoGen agrees that,
except as required by Applicable Laws, it shall not publish or present, or
permit to be published or presented, the results of the Development and
Commercialization of a Licensed Product to the extent such results refer to,
derive from or otherwise relate to the Licensed Intellectual Property without
the prior review by and approval of Novartis.  Novartis shall provide ImmunoGen
the opportunity to review each of Novartis’ proposed abstracts, manuscripts or
presentations (including, without limitation, information to be presented
verbally) that contain ImmunoGen’s Confidential Information or disclose any
unpatented Licensed Technology at least [***] days prior to its intended
presentation or submission for publication, and Novartis agrees, upon written
request from ImmunoGen given within such [***]-day period, not to submit such
abstract or manuscript for publication or to make such presentation until
ImmunoGen is given up to [***] days from the date of such written request to
seek appropriate patent protection for any unpatented Licensed Technology
disclosed in such publication or presentation that it reasonably believes may be
patentable.  Once such abstracts, manuscripts or presentations have been
reviewed and, where applicable, approved by each Party, the same abstracts,
manuscripts or presentations do not have to be provided again to the other Party
for review for a later submission or publication.  Each Party also shall have
the right to require that any of its Confidential Information that is disclosed
in any such proposed publication or presentation be deleted prior to such
publication or presentation.  In any permitted publication or presentation by a
Party, the other Party’s contribution shall be duly recognized, and
co-authorship shall be determined in accordance with customary industry
standards.

 

6.4                               Integration.  As to the subject matter of this
Agreement, this Section 6 supersedes any confidential disclosure agreements
between the Parties, including, without limitation, the Confidentiality
Agreement and the confidentiality provisions of the Multi-Target Agreement.  Any
confidential information of a Party disclosed under the Confidentiality
Agreement or the Multi-Target Agreement relating to the subject matter of this
Agreement shall

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

be treated as Confidential Information of such Party hereunder, subject to the
terms of this Section 6.

 

7.                                      PROVISIONS CONCERNING THE FILING,
PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1                               Ownership of Intellectual Property;
Disclosure.  Except as otherwise expressly provided herein, all inventions and
discoveries governed by this Agreement shall be owned based on inventorship, as
inventorship is determined in accordance with United States patent law.

 

(a)                                  Solely-Owned Technology.  Anything
contained in this Agreement to the contrary notwithstanding, as between the
Parties (i) ImmunoGen shall be the sole owner of the Licensed Intellectual
Property (other than the Joint Program Technology and Joint Improvements
included therein), and (ii) Novartis shall be the sole owner of Novartis
Improvements and any Patent Rights claiming Novartis Improvements.

 

(b)                                  Jointly-Owned Technology.  All Joint
Program Technology and Joint Improvements shall be jointly owned by ImmunoGen
and Novartis.  The Parties shall also jointly own any Patent Rights claiming
such Joint Program Technology and Joint Improvements.

 

(c)                                   Disclosure.  Each Party shall provide to
the other Party any invention disclosure related to any Joint Program Technology
or Joint Improvements within [***] days after such Party receives such
disclosure from its employees or others obligated to assign or license
inventions to such Party or any Affiliate of such Party.

 

7.2                               Patent Filing, Prosecution and Maintenance.

 

(a)                                  Licensed Patent Rights.  ImmunoGen, acting
through patent counsel or agents of its choice, shall be responsible, at its
sole cost and expense and in its sole discretion, for the preparation, filing,
prosecution and maintenance of all Licensed Patent Rights (other than Licensed
Patent Rights claiming Joint Program Technology or Joint Improvements).

 

(b)                                  Novartis Inventions.  Novartis, acting
through patent counsel or agents of its choice, shall be responsible, at its
sole cost and expense and in its sole discretion, for the preparation, filing,
prosecution and maintenance of all Patent Rights specifically claiming any
Antibody Controlled by Novartis or its Affiliates, a Specific Ab-Cytotoxic
Product or any other

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

Novartis inventions (including Novartis Improvements but excluding any Licensed
Patent Rights).

 

(c)                                   Joint Program Technology and Joint
Improvements.

 

(i)                                     Novartis, acting through patent counsel
and agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the preparation, filing, prosecution and maintenance
of all Patent Rights claiming Joint Program Technology.

 

(ii)                                  ImmunoGen, acting through patent counsel
and agents of its choice, shall be responsible, at its sole cost and expense and
in its sole discretion, for the preparation, filing, prosecution and maintenance
of all Patent Rights claiming Joint Improvements.

 

(iii)                               The Party undertaking the responsibility for
the filing, prosecution and maintenance of any Patent Rights claiming Joint
Program Technology or Joint Improvements will keep the other Party reasonably
informed of the status of such filing, prosecution and maintenance, including,
without limitation, by using commercially reasonable efforts to provide the
other Party a reasonable time prior to taking or failing to take any action that
would affect the scope or validity of any such filing (including the
substantially narrowing, cancellation or abandonment of any claim(s) without
retaining the right to pursue such subject matter in a separate application, or
the failure to file or perfect the filing of any claim(s) in any country), with
prior written notice of such proposed action or inaction so that the other Party
has a reasonable opportunity to review and comment.

 

(d)                                  Cooperation.  Each Party agrees to
cooperate reasonably with the other Party in the preparation, filing,
prosecution and maintenance of any Patent Rights pursuant to this Section 7.2. 
Such cooperation includes, but is not limited to, executing all papers and
instruments, or requiring employees or others to execute such papers or
instruments, so as to effectuate the ownership of such Patent Rights and to
enable the filing, prosecution, maintenance and extension thereof in any country
or region.  In addition, the Parties shall reasonably cooperate with each other
in obtaining patent term restoration or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to the
Licensed Patent Rights.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

7.3                               Abandonment.

 

(a)                                  Licensed Patent Rights; Joint
Improvements.  If ImmunoGen decides to abandon or allow to lapse, or otherwise
determines to not prosecute, any of the Licensed Patent Rights or Patent Rights
claiming Joint Improvements for which it is the filing party under
Sections 7.2(a) and 7.2(c)(ii) hereof in any country or region in the Territory,
ImmunoGen shall inform Novartis of such decision promptly and, in any event, so
as to provide Novartis a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or region. 
Novartis shall have the right to assume responsibility for continuing the
prosecution of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, in each case at Novartis’ sole expense and through
patent counsel or agents of its choice.  Novartis shall not become an assignee
of such Licensed Patent Rights or of ImmunoGen’s interest in such Patent Rights
claiming Joint Improvements as a result of its assumption of such
responsibility.  Upon transfer of ImmunoGen’s responsibility for prosecuting,
maintaining and defending any of the Licensed Patent Rights or Patent Rights
claiming Joint Improvements under this Section 7.3(a) hereof, ImmunoGen shall
promptly deliver to Novartis copies of all necessary files related to such
Patent Rights with respect to which responsibility has been transferred and
shall take all actions and execute all documents reasonably necessary for
Novartis to assume such prosecution, maintenance and defense.

 

(b)                                  Novartis Improvements; Joint Program
Technology.  If Novartis decides to abandon or allow to lapse, or otherwise
determines to not prosecute, any of the Patent Rights claiming Novartis
Improvements or Patent Rights claiming Joint Program Technology for which
Novartis is the filing party under Sections 7.2(b) and 7.2(c)(i) hereof in any
country or region in the Territory, Novartis shall inform ImmunoGen of such
decision promptly and, in any event, so as to provide ImmunoGen a reasonable
amount of time to meet any applicable deadline to establish or preserve such
Patent Rights in such country or region.  ImmunoGen shall have the right to
assume responsibility for continuing the prosecution of such Patent Rights in
such country or region and paying any required fees to maintain such Patent
Rights in such country or region or defending such Patent Rights, in each case
at ImmunoGen’s sole expense and through patent counsel or agents of its choice. 
ImmunoGen shall not become an assignee of Novartis’ interest in such Patent
Rights claiming Novartis Improvements or Joint Program Technology as a

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

result of its assumption of such responsibility.  Upon transfer of Novartis’
responsibility for prosecuting, maintaining and defending any of the Patent
Rights claiming Novartis Improvements or Joint Program Technology, Novartis
shall promptly deliver to ImmunoGen copies of all necessary files related to
such Patent Rights with respect to which responsibility has been transferred and
shall take all actions and execute all documents reasonably necessary for
ImmunoGen to assume such prosecution, maintenance and defense of such Novartis
Improvements or Joint Program Technology.

 

7.4                               Third Party Infringement.

 

(a)                                  If either Party becomes aware of any
possible infringement of, or submission by any Third Party of an abbreviated new
drug application under the Hatch-Waxman Act that is covered by, any Licensed
Patent Rights that cover a Licensed Product or any Novartis Improvement (an
“Infringement”), that Party shall promptly notify the other Party and provide it
with all details of such Infringement of which it is aware (each, an
“Infringement Notice”).

 

(b)                                  ImmunoGen shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Licensed Patent Rights (other than Patent Rights claiming Joint Program
Technology) that cover Licensed Products by reasonable steps, which may include
the institution of legal proceedings or other action.  All costs, including,
without limitation, attorneys’ fees, relating to such legal proceedings or other
action shall be borne by ImmunoGen.  If ImmunoGen does not take commercially
reasonable steps to eliminate the Infringement within [***] days from any
Infringement Notice (or [***] days in the case of an Infringement under the
Hatch-Waxman Act), then Novartis shall have the right and option to do so at its
expense, provided that if ImmunoGen has commenced negotiations with an alleged
infringer for elimination of such Infringement within such [***]-day (or, if
applicable, such [***]-day) period, then ImmunoGen shall have an additional
[***] days (or in the case of an infringement under the Hatch-Waxman Act, [***])
to conclude its negotiations before Novartis may take steps to eliminate such
Infringement.

 

(c)                                   Novartis shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Patent Rights claiming Joint Program Technology by reasonable steps, which may
include the institution of legal proceedings or other action.  All costs,
including, without limitation, attorneys’ fees, relating to such legal
proceedings or other action shall be borne by Novartis.  If Novartis does not
take commercially reasonable steps to

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

50

--------------------------------------------------------------------------------


 

eliminate the Infringement within [***] days from any Infringement Notice (or
[***] days in the case of an Infringement under the Hatch-Waxman Act), then
ImmunoGen shall have the right and option to do so at its expense, provided that
if Novartis has commenced negotiations with an alleged infringer for elimination
of such Infringement within such [***]-day (or, if applicable, such [***]-day)
period, then Novartis shall have an additional [***] days (or in the case of an
infringement under the Hatch-Waxman Act, [***]) to conclude its negotiations
before ImmunoGen may take steps to eliminate such Infringement.

 

(d)                                  Neither Party shall settle any Infringement
claim or proceeding under this Section 7.4 without the prior written consent of
the other Party, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(e)                                   Each Party shall have the right to
participate, and be represented by counsel that it selects, in any legal
proceedings or other action instituted under this Section 7.4 by the other
Party.  If a Party with the right to initiate legal proceedings under this
Section 7.4 to eliminate Infringement lacks standing to do so and the other
Party has standing to initiate such legal proceedings, such Party with standing
shall initiate such legal proceedings at the request and expense of the other
Party.

 

(f)                                    In any action, suit or proceeding
instituted under this Section 7.4, the Parties shall cooperate with and assist
each other in all reasonable respects.  Upon the reasonable request of the Party
initiating such action, suit or proceeding, the other Party shall join such
action, suit or proceeding and shall be represented using counsel of its own
choice, at the requesting Party’s expense.

 

(g)                                   Any amounts recovered by either Party
pursuant to Section 7.4 hereof, whether by settlement or judgment, shall be
first applied [***], in connection therewith; provided that [***] may cause any
such amounts, or proportionate percentages thereof, to be applied [***] to the
extent required by the terms of any written agreement with [***].  Any remainder
which is allocable to the Licensed Product will be shared as follows:  [***]
shall be paid an amount equal to [***], and the [***] portion of such recovery
which is [***] shall be paid to [***].

 

7.5                               Response to Biosimilar Applicants.

 

(a)                                  Notice; Preliminary Discussions.  In the
event Novartis receives notice or a copy of any application, submission or
notice (a “Biosimilar Notice”), whether or not under

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

51

--------------------------------------------------------------------------------


 

any Applicable Laws (including under the Biologics Price Competition and
Innovation Act of 2009 (the “BPCIA”) and/or the United States Patient Protection
and Affordable Care Act) applicable to the approval or manufacture of any
biosimilar or follow-on biologic product for which a Licensed Product is a
“reference product,” as such term is used in the BPCIA (a “Proposed Biosimilar
Product”), including any notification of an intent to commercially market a
Proposed Biosimilar Product, Novartis shall promptly provide ImmunoGen with
written notice, which notice shall identify the Third Party applicant (the
“Applicant”), and include a copy of the Biosimilar Notice.

 

(b)                                  Preparation of Proposed Patent List.  Not
later than [***] days from the date of receipt by Novartis of the Biosimilar
Notice, Novartis shall prepare and provide ImmunoGen with a list (the “Proposed
Patent List”) of (i) those patents within the Licensed Patent Rights, if any,
that Novartis reasonably believes would be infringed by the manufacture and/or
sale of the Proposed Biosimilar Product and (ii) those patents within the
Licensed Patent Rights, if any, that Novartis would be willing to sublicense to
such Applicant in accordance with the terms of this Agreement, and with such
other information pertaining to the Licensed Patent Rights as would be required
to be provided to the Applicant under the BPCIA or other Applicable Law (the
“Other Required Information”).  Within [***] days following the date of receipt
by ImmunoGen of the Proposed Patent List and Other Required Information,
ImmunoGen and Novartis shall discuss in good faith the Proposed Patent List and
the Other Required Information and Novartis shall consider in good faith
ImmunoGen’s proposals for changes to the Proposed Patent List and the Other
Required Information.  Within [***] days following Novartis’ receipt of the
Biosimilar Notice, Novartis shall provide the Applicant with a copy of the
Proposed Patent List and the Other Required Information; provided, however, that
the Proposed Patent List provided to Applicant shall include any patent within
the Licensed Patent Rights specified in writing by ImmunoGen for inclusion,
absent manifest error.

 

(c)                                   Disclosure of Applicant’s Response. 
Within [***] days from the date of receipt by Novartis of a response relating to
the Licensed Patent Rights, if any, from the Applicant to the Proposed Patent
List and Other Required Information, including any response required by the
BPCIA (the “Applicant Response”), Novartis shall provide ImmunoGen with a copy
of the portions of such Applicant Response pertaining to the Licensed Patent
Rights, if any.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

52

--------------------------------------------------------------------------------


 

(d)                                  Preparation of Novartis Response. Not later
than [***] days from the date of receipt by Novartis of an Applicant Response
for which Novartis is required to provide notice to ImmunoGen pursuant to
Section 7.5(c), Novartis shall prepare and provide ImmunoGen with a draft of the
portions of a response pertaining to the Licensed Patent Rights (the “Novartis
Response”) that (i) describes on a claim-by-claim basis, how each patent within
the Licensed Patent Rights on the Proposed Patent List would be infringed by the
Proposed Biosimilar Product, and (ii) responds to Applicant’s claims that the
patents within the Licensed Patent Rights on the Proposed Patent List are
invalid or unenforceable.  As soon as practicable following the date of receipt
by ImmunoGen of the Novartis Response, ImmunoGen and Novartis shall discuss in
good faith Novartis’ statements in the Novartis Response and Novartis shall
consider in good faith ImmunoGen’s proposals for changes to the Novartis
Response.  As soon as possible following such good faith discussions, and in any
event not later than [***] days following Novartis’ receipt of the Applicant
Response, Novartis shall provide the Applicant with a copy of the portions of
the Novartis Response relating to the Licensed Patent Rights; provided, however,
that the Novartis Response provided to Applicant shall include responsive
information with respect to any patent within the Licensed Patent Rights
specified in writing by ImmunoGen for inclusion, absent manifest error.

 

(e)                                   Negotiation; ImmunoGen Rights. As soon as
possible following the date on which Novartis provides Applicant with a copy of
the Novartis Response for which Novartis is required to provide a copy pursuant
to Section 7.5(d), Novartis shall commence good faith negotiations with
Applicant for a period of not more than [***] days (the “Negotiation Period”) in
an effort to reach agreement on the patents on the Proposed Patent List that
will be the subject of a patent infringement litigation (the “Infringed Patent
List”); provided, however, that if the Proposed Patent List [***], then Novartis
shall [***].

 

(f)                                    Claims, Suits and Proceedings.  If
Novartis and Applicant reach agreement on the Infringed Patent List and such
list includes a patent within the Licensed Patent Rights, Novartis shall have
the first right and option, but not the obligation, to file a claim for
Infringement with respect to such Licensed Patent Rights against the Applicant
within [***] days thereafter; provided, that Novartis hereby acknowledges and
agrees that if Novartis does not file a claim for Infringement with respect to
such Licensed Patent Rights within such [***] day period, ImmunoGen shall have
the right and option, but not the obligation, to take such actions

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

53

--------------------------------------------------------------------------------


 

as it determines to be reasonable necessary to preserve its rights in the
Licensed Patent Rights and eliminate the infringement thereof threatened by
Applicant, including, without limitation, by initiating an infringement action
against Applicant.  If Novartis and Applicant fail to reach agreement on the
Infringed Patent List, Novartis shall (i) provide Applicant with a copy of the
patents within the Licensed Patent Rights, if any, on the Proposed Patent List
that will be the subject of a patent Infringement litigation and (ii) have the
first right and option, but not the obligation, to file a claim for Infringement
of such Licensed Patent Rights against the Applicant within [***] days
thereafter; provided, however, that if the Proposed Patent List [***], then
Novartis shall [***]; and provided further, that Novartis hereby acknowledges
and agrees that if Novartis does not file a claim for Infringement within such
[***]-day period, ImmunoGen shall have the right and option, but not the
obligation, to take such actions as it determines to be reasonable necessary to
preserve its rights in the Licensed Patent Rights and eliminate the infringement
of such Licensed Patent Rights threatened by Applicant, including, without
limitation, by initiating an infringement action against Applicant to eliminate
such Infringement.  Solely with respect to patents within the Licensed Patent
Rights, all costs, including, without limitation, attorneys’ fees, relating to
such legal proceedings or other action shall be borne by (A) ImmunoGen if such
legal proceeding or other action is brought by ImmunoGen and (B) Novartis if
such legal proceeding or other action is brought by Novartis.  Novartis shall
not be permitted to settle any claim, suit or proceeding with the Applicant
under this Section 7.5 with respect to the Licensed Patent Rights without the
prior written consent of ImmunoGen, which consent shall not be unreasonably
withheld, conditioned or delayed.  Each Party shall have the right to
participate, and be represented by counsel that it selects, in any legal
proceedings or other action instituted under this Section 7.5 by the other
Party.  If a Party with the right to initiate legal proceedings under this
Section 7.5 lacks standing to do so and the other Party has standing to initiate
such legal proceedings, such Party with standing shall initiate such legal
proceedings at the request and expense of the other Party.  In any action, suit
or proceeding instituted under this Section 7.5, the Parties shall cooperate
with and assist each other in all reasonable respects.  Upon the reasonable
request of the Party initiating such action, suit or proceeding, the other Party
shall join such action, suit or proceeding and shall be represented using
counsel of its own choice, at the requesting Party’s expense.  Any amounts
recovered by either Party pursuant to this Section 7.5(f) with respect to the
Licensed Patent Rights, whether by

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

54

--------------------------------------------------------------------------------


 

settlement or judgment, shall be allocated in accordance with the provisions of
Section 7.4(g) hereof.

 

(g)                                   Compliance with Applicable Law.  Without
limiting the foregoing, Novartis agrees to take such actions with respect to
Licensed Patent Rights as may required under the BPCIA and regulations
thereunder, and any other Applicable Laws pertaining to the approval or sale of
biosimilars or follow-on biologic products, as are permitted to persons having
rights to a reference product in order to object to or prevent the sale of a
Proposed Biosimilar Product.

 

(h)                                  Changes in Applicable Law.  The Parties
have agreed to the provisions of this Section 7.5 on the basis of the BPCIA and
other applicable laws and regulations in effect as of the Effective Date.  If
there are any material changes to the BPCIA or other Applicable Laws that would
affect these provisions, the Parties will discuss amendments to this Section 7.5
in good faith.

 

7.6                               Defense of Claims.  If any action, suit or
proceeding is brought or threatened against either Party or an Affiliate or
Sublicensee alleging infringement of the Technology or Patent Rights of a Third
Party by reason of use by Novartis or an Affiliate or Sublicensee of the
Licensed Intellectual Property in the Development or Commercialization of any
Licensed Product, the Party first receiving notice of such actual or threatened
action, suit or proceeding shall notify the other Party promptly, and the
Parties shall as soon as practicable thereafter confer in good faith regarding
the best response.

 

7.7                               Trademarks.  All Licensed Products shall be
sold under one or more trademarks selected and owned by Novartis or its
Affiliates and their respective Sublicensees in the Territory.  As between the
Parties, Novartis or its Affiliates shall control the preparation (including,
but not limited to name creation, clearance and filing), selection, adoption,
prosecution, enforcement and maintenance of applications related to all such
trademarks in the Territory, at its sole cost and expense and at its sole
discretion.  ImmunoGen shall notify Novartis or its Affiliates promptly upon
learning of any actual, alleged or threatened infringement of a trademark
applicable to a Licensed Product in the Territory, or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses in the Territory.  As between the Parties, all of the costs, expenses
and legal fees in bringing, maintaining and prosecuting any action to maintain,
protect or defend any trademark owned by Novartis or its Affiliates and their

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

55

--------------------------------------------------------------------------------


 

respective Sublicensees hereunder, and any damages or other recovery, shall be
Novartis’ or its Affiliates sole responsibility, and taken in Novartis’ or its
Affiliates’ sole discretion.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term; Expiration.  The term of this Agreement
shall commence on the Effective Date and shall expire on a Licensed
Product-by-Licensed Product and a country-by-country basis upon the expiration
of the Royalty Term applicable to a Licensed Product in each such country,
subject to earlier termination in accordance with Section 8.2 hereof (the
“Term”).  Provided this Agreement has not been terminated prior thereto by
ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by Novartis under
Section 8.2(a) hereof, following the expiration of the Royalty Term applicable
to a Licensed Product in a country in accordance with Section 5.5 hereof,
Novartis and its Affiliates shall have a fully paid-up, irrevocable, freely
transferable and sublicensable license under the relevant Licensed Intellectual
Property, to make, have made, use, have used, sell, have sold, offer for sale,
import and have imported such Licensed Product in such country.

 

8.2                               Termination.  Subject to the other terms of
this Agreement:

 

(a)                                  Voluntary Termination by Novartis. 
Novartis shall have the right to terminate this Agreement at any time upon not
less than [***] days’ prior notice to ImmunoGen.

 

(b)                                  Termination for Breach.  Either Party may
terminate this Agreement, effective upon written notice to the other Party, upon
any breach by the other Party of any material obligation or condition of this
Agreement (a “Material Breach”) that remains uncured [***] days ([***] days if
the breach is a failure by Novartis to make any payment required hereunder)
after the non-breaching Party first gives written notice of such breach to the
other Party describing such Material Breach in reasonable detail; provided,
however, that if the nature of the asserted breach (other than a breach for
non-payment) is such that more than [***] days are reasonably required to cure,
then the cure period shall be extended for a period not to exceed an additional
[***] days so long as the Party seeking to cure the asserted breach is
diligently pursuing such cure to completion.  Anything contained in this
Agreement to the contrary notwithstanding and subject to the proviso of this
sentence, if the allegedly breaching Party (i) disputes either (A) whether a
Material Breach has occurred or (B) whether the Material Beach has been timely
cured, and (ii) provides written notice of that Dispute to the other Party
within

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

56

--------------------------------------------------------------------------------


 

the above time periods, then the matter will be addressed under the dispute
resolution provisions of Section 11.12 hereof, and the Party asserting the
breach may not terminate this Agreement until it has been determined under
Section 11.12 hereof that the allegedly breaching Party is in Material Breach of
this Agreement, and such breaching Party further fails to cure such breach
within [***] days (or such longer or shorter period as determined by the arbiter
of such dispute resolution) after the conclusion of the dispute resolution
procedure; provided, however, that the foregoing shall not apply to any breach
for non-payment of any payments required hereunder.  Anything contained in this
Agreement to the contrary notwithstanding, if the asserted Material Breach is
cured or shown to be non-existent within the applicable cure period, the first
notice of breach hereunder shall be deemed automatically withdrawn and of no
effect.

 

(c)                                   Termination for Insolvency.  To the extent
allowed by Applicable Laws, if either Party files for protection under
bankruptcy laws, makes an assignment for the benefit of creditors, appoints or
suffers the appointment of a receiver or trustee over its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which is not discharged within [***] days of the filing thereof, then
the other Party may terminate this Agreement effective immediately upon written
notice to such Party.  In connection therewith, all rights and licenses granted
under this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(56) of the United States
Bankruptcy Code.  If either Party undergoes a voluntary dissolution or
winding-up of its affairs, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party.

 

8.3                               Consequences of Termination.  Upon termination
of this Agreement by either Party under Section 8.2 hereof, the following
provisions shall apply:

 

(a)                                  Termination by ImmunoGen under
Section 8.2(b) or 8.2(c) or by Novartis under Section 8.2(a).  If this Agreement
is terminated by ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by Novartis
under Section 8.2(a) hereof, then (i) the license granted by ImmunoGen to
Novartis and its Affiliates pursuant to Section 2.1 hereof shall immediately
terminate; (ii) Novartis shall immediately cease, and shall cause its Affiliates
and Sublicensees (subject to the next sentence) immediately to cease, any and
all Development and Commercialization of Licensed Products in the Territory; and
(iii) each Party shall promptly return or destroy all Confidential Information
of the other Party, provided that each Party may

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

retain, subject to Section 6 hereof, (A) one (1) copy of the Confidential
Information of the other Party in its archives solely for the purpose of
establishing the contents thereof and ensuring compliance with its obligations
hereunder and (B) any Confidential Information of the other Party contained in
laboratory notebooks or databases.  Notwithstanding the foregoing, (1) unless
ImmunoGen specifies in writing to the contrary, no such termination of this
Agreement shall be construed as a termination of any valid sublicense to any
Third Party Sublicensee hereunder, and thereafter each such Sublicensee shall be
considered a direct licensee of ImmunoGen, provided that (x) such Sublicensee is
then in full compliance with all terms and conditions of its sublicense, (y) all
accrued payment obligations to ImmunoGen have been paid, and (z) such
Sublicensee agrees no later than [***] Business Days after the effective date of
such termination to assume all obligations of Novartis under this Agreement, and
(2) Novartis, its Affiliates and Sublicensees shall have the right, for
six (6) consecutive months following the effective date of such termination, or
such longer period (if any) to which the Parties mutually agree in writing (the
“Wind-Down Period”), to sell or otherwise dispose of all Licensed Products then
on hand, subject to the payment of royalties and the other terms of this
Agreement.  After the Wind-Down Period, Novartis shall immediately cease, and
shall cause its Affiliates and Sublicensees (subject to the preceding sentence)
to cease, any and all Development and Commercialization of Licensed Products in
the Territory.

 

(b)                                  Termination by Novartis under
Section 8.2(b) and 8.2(c).  If this Agreement is terminated by Novartis under
Section 8.2(b) or 8.2(c) hereof, then (i) the license granted by ImmunoGen to
Novartis pursuant to Section 2.1 hereof shall survive on a country-by-country
and Licensed Product-by-Licensed Product basis until the expiration of the
Royalty Term for each such Licensed Product in each such country, subject to
Novartis’ continued payment of all milestone, royalty and other payments under
and in accordance with this Agreement with respect thereto, provided, however,
that Novartis shall [***] be obligated to pay to ImmunoGen [***] of each
milestone and royalty payment otherwise due under Section 5 hereof as they
become due from and after the date of termination; and (ii) each Party shall
promptly return or destroy all Confidential Information of the other Party,
provided that each Party may retain, subject to Section 6 hereof,
(A) one (1) copy of the Confidential Information of the other Party in its
archives for the purpose of establishing the contents thereof and ensuring
compliance with its obligations hereunder and (B) any Confidential Information
of the other

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

58

--------------------------------------------------------------------------------


 

Party contained in its laboratory notebooks or databases.  Notwithstanding the
foregoing and subject to Section 6 hereof, Novartis may retain and use
ImmunoGen’s Confidential Information solely in connection with the exercise of
its rights set forth in clause (i) of the preceding sentence.

 

8.4                               Remedies.  Except as otherwise expressly set
forth in this Agreement, the termination provisions of this Section 8 are in
addition to any other relief and remedies available to either Party at law.

 

8.5                               Surviving Provisions.  Notwithstanding any
provision herein to the contrary, the rights and obligations of the Parties set
forth in Sections 2.3, 2.4, 2.5, 5.2, 5.6, 5.7, 5.8, 6, 7, 8.1, 8.3, 8.4, 8.5,
9.3, 10 and 11 hereof as well as any rights or obligations otherwise accrued
hereunder (including any accrued payment obligations), shall survive the
expiration or termination of the Term of this Agreement.  Without limiting the
generality of the foregoing, Novartis shall remain liable for all payment
obligations accruing hereunder prior to the effective date of termination.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                               ImmunoGen Representations.  ImmunoGen
represents and warrants to Novartis that:

 

(a)                                                                                                                                                                                
the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
ImmunoGen corporate action; and

 

(b)                                                                                                                                                                                
this Agreement is a legal and valid obligation binding upon ImmunoGen and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which ImmunoGen is a party or by which
it is bound.

 

Except as set forth in a written disclosure letter (the “Disclosure Letter”)
delivered by ImmunoGen to Novartis within [***] Business Days after the
Effective Date (which shall be deemed Confidential Information of
ImmunoGen), ImmunoGen also represents and warrants to Novartis that:

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

59

--------------------------------------------------------------------------------


 

(i)                                     to ImmunoGen’s knowledge, as of the
Effective Date none of the issued patents within the Licensed Patent Rights is
invalid or unenforceable;

 

(ii)                                  to ImmunoGen’s knowledge (without having
conducted, or having any duty to conduct, any inquiry), as of the Effective
Date, use of the Licensed Intellectual Property pursuant to the license granted
to Novartis and its Affiliates hereunder does not infringe the issued patents of
any Third Party;

 

(iii)                               as of the Effective Date, ImmunoGen has
received no notice from a Third Party claiming that the use of the Licensed
Intellectual Property pursuant to the license granted hereunder to Novartis and
its Affiliates will infringe the issued patents of any such Third Party; and

 

(iv)                              as of the Effective Date, there is no pending
or, to ImmunoGen’s knowledge (without having conducted, or having any duty to
conduct, any inquiry), threatened, litigation that alleges that the use of the
Licensed Intellectual Property pursuant to the license granted hereunder to
Novartis and its Affiliates would infringe or misappropriate any intellectual
property rights of any Third Party.

 

9.2                               Novartis Representations.  Novartis represents
and warrants to ImmunoGen that:

 

(a)                                                                                                                                                                                
the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Novartis corporate action; and

 

(b)                                                                                                                                                                                
this Agreement is a legal and valid obligation binding upon Novartis and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with any
agreement, instrument or understanding to which Novartis is a party or by which
it is bound.

 

9.3                               Warranty Disclaimers.

 

(a)                                  Nothing in this Agreement is or shall be
construed as a warranty or representation by ImmunoGen (i) as to the validity or
scope of any patent application or patent within the Licensed Patent Rights or
(ii) that anything made, used, sold or otherwise disposed of under the license
granted in this Agreement is or will be free from infringement of patents,
copyrights, and other rights of Third Parties.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

60

--------------------------------------------------------------------------------


 

(b)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

9.4                               Covenant.  Subject to Section 5.4
hereof, ImmunoGen agrees to use [***] to maintain the right, to (a) use the
Licensed Technology and Licensed Patent Rights existing as of the Effective Date
as is necessary to fulfill its obligations under this Agreement; and (b) grant
the license under the Licensed Patent Rights granted pursuant to this Agreement.

 

10.                               INDEMNIFICATION; LIABILITY

 

10.1                           Indemnification.

 

(a)                                  Novartis Indemnity.  Novartis shall
indemnify, defend and hold harmless ImmunoGen, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “ImmunoGen Indemnitees”), against all
liabilities, damages, losses and expenses (including, without limitation,
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon the ImmunoGen Indemnitees, or any of them, as a
direct result of any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters
(collectively, “Third Party Claims”), arising out of (i) the Material Breach of
this Agreement by Novartis; (ii) the Development or Commercialization
(including, without limitation, the production, manufacture, promotion, import,
sale or use by any Person) of any Licensed Product by Novartis or any of its
Affiliates, Sublicensees, distributors or agents; or (iii) the gross negligence
or willful misconduct of Novartis; except in each case to the extent any such
Third Party Claim or Losses result from a Material Breach of this Agreement by,
or the gross negligence or willful misconduct of, ImmunoGen; provided that with
respect to any such Third Party Claim for which ImmunoGen also has an obligation
to any Novartis Indemnitee

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

61

--------------------------------------------------------------------------------


 

pursuant to Section 10.1(b) hereof, Novartis shall indemnify each ImmunoGen
Indemnitee for its Losses to the extent of Novartis’ responsibility, relative to
ImmunoGen (or to Persons for whom the ImmunoGen is legally responsible), for the
facts underlying the Third Party Claim.

 

(b)                                  ImmunoGen Indemnity.  ImmunoGen shall
indemnify, defend and hold harmless Novartis, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “Novartis Indemnitees”), from and against any
Losses incurred by or imposed upon the Novartis Indemnitees, or any of them, as
a direct result of any Third Party Claims arising out of (i) the Material Breach
of this Agreement by ImmunoGen; or (ii) the gross negligence or willful
misconduct of ImmunoGen; except in each case to the extent any such Third Party
Claim or Losses result from a Material Breach of this Agreement by, or the gross
negligence or willful misconduct of, Novartis, or the Development or
Commercialization of any Licensed Product by Novartis or any of its Affiliates,
Sublicensees, distributors or agents; provided that with respect to any such
Third Party Claim for which Novartis also has an obligation to any ImmunoGen
Indemnitee pursuant to Section 10.1(a) hereof, ImmunoGen shall indemnify each
Novartis Indemnitee for its Losses to the extent of ImmunoGen’s responsibility,
relative to Novartis (or to Persons for whom Novartis is legally responsible),
for the facts underlying the Third Party Claim.

 

10.2                        Conditions to Indemnification.  A Person seeking
indemnification under Section 10.1 hereof (the “Indemnified Party”) in respect
of a Third Party Claim shall give prompt notice of such Third Party Claim to the
Party from which recovery is sought (the “Indemnifying Party”) and shall permit
the Indemnifying Party to assume direction and control of the defense of the
Third Party Claim, provided that the Indemnifying Party shall (a) act reasonably
and in good faith with respect to all matters relating to the defense or
settlement of such Third Party Claim as the defense or settlement relates to the
Indemnified Party, and (b) shall not settle or otherwise resolve such Third
Party Claim without the Indemnified Party’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may, without the Indemnified Party’s prior written consent,
agree or consent to any settlement or other resolution of such Third Party Claim
which requires solely money damages paid by the Indemnifying Party, and which
includes as an unconditional term thereof the giving by such claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such Third Party Claim.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

62

--------------------------------------------------------------------------------


 

10.3                        Insurance Proceeds.  Any indemnification payment
hereunder shall be made net of any insurance proceeds which the Indemnified
Party is entitled to recover; provided, however, that if, following the payment
to the Indemnified Party of any amount under this Section 10, such Indemnified
Party becomes entitled to recover any insurance proceeds in respect of the claim
for which such indemnification payment was made, the Indemnified Party shall
promptly pay an amount equal to the amount of such proceeds (but not exceeding
the amount of such indemnification payment) to the Indemnifying Party.

 

10.4                        Limited Liability.  [***], NEITHER PARTY WILL BE
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (1) ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS), OR (2) COSTS OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY
OR SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF
SUCH DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF
THEIR ESSENTIAL PURPOSE.

 

11.                               MISCELLANEOUS

 

11.1                        Notices.  All notices and communications shall be in
writing and delivered personally or by courier or mailed via certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn: Vice President, Business Development

 

Fax: [***]

 

 

with a copy to:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn: Alliance Management

 

Fax: [***]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

63

--------------------------------------------------------------------------------


 

If to Novartis:

Novartis Institutes for BioMedical Research, Inc.

 

250 Massachusetts Avenue

 

Cambridge, MA 02139

 

Attn: General Counsel

 

Fax: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified mail, postage prepaid, in
each case addressed to the receiving Party at its address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
without regard to any choice of law principle that would dictate the application
of the law of another jurisdiction.

 

11.3                        Entire Agreement.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous agreements or understandings,
negotiations or correspondence between the Parties, written or oral (including,
without limitation, the Confidentiality Agreement) concerning the subject matter
hereof.

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10 hereof, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

64

--------------------------------------------------------------------------------


 

Nothing in this Agreement shall be construed to establish any agency,
employment, partnership, joint venture, franchise or similar or special
relationship between the Parties.  Neither Party shall have the right or
authority to assume or create any obligations or to make any representations,
warranties or commitments on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever.  Except as
expressly set forth elsewhere in this Agreement, neither Party grants to the
other Party any right or license to any of its intellectual property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected.  Any
such assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Novartis, the payment of any amounts described in Section 5 hereof.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

65

--------------------------------------------------------------------------------


 

hereto and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.  In addition,
unless the context otherwise requires, wherever used in this Agreement: (i) the
singular shall include the plural, the plural the singular; (ii) the use of any
gender shall be applicable to all genders; (iii) the word “or” is used in the
inclusive sense (and/or); (iv) the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”
(v) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement; and (vi) all references to “will” are interchangeable with
the word “shall” and shall be understood to be imperative or mandatory in
nature.

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under applicable law, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

 

11.12                 Dispute Resolution.  The Parties recognize that a bona
fide dispute as to certain matters may from time to time arise during the term
of this Agreement relating to either Party’s rights or obligations hereunder or
otherwise relating to the validity, enforceability or performance of this
Agreement, including disputes relating to alleged breach or termination of this
Agreement but excluding any determination of the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (hereinafter, a “Dispute”).  In the event of the occurrence of any such
Dispute, the Parties shall, by written notice to the other Party, have such
Dispute referred to their respective senior officers designated below, for
attempted resolution by good faith negotiations commencing promptly after such
notice is received.  Said designated senior officials of the Parties are as
follows:

 

For Novartis:

Designated officer with full settlement authority; and

For ImmunoGen:

Chief Executive Officer.

 

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

66

--------------------------------------------------------------------------------


 

Party shall be required or obligated to mediate or arbitrate and the dispute
resolution provisions of this Section 11.12 are in addition to any other relief
or remedies available to either Party at law or equity.

 

11.13                 Patent Disputes.  Anything contained in this Agreement to
the contrary notwithstanding, with respect to any dispute, controversy or claim
between the Parties that involves the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (a) that are issued in the United States shall be subject to actions
before the United States Patent and Trademark Office and/or submitted
exclusively to the federal court located in [***]; and (b) that are issued in
any other country (or region) shall be brought before an appropriate regulatory
or administrative body or court in that country (or region), and the Parties
hereby consent to the jurisdiction and venue of such courts and bodies.

 

11.14                 Interim Equitable Relief.  Anything contained in this
Agreement to the contrary notwithstanding, if a Party reasonably requires relief
on a more expedited basis than would be possible pursuant to the procedures set
forth in Section 11.12 hereof, such Party may seek a temporary injunction or
other interim equitable relief in a court of competent jurisdiction pending the
resolution of the Dispute in accordance with Section 11.12 hereof.  Any such
remedies will be in addition to all other remedies available by law or at equity
to the injured Party.

 

11.15                 Reserved.

 

11.16                 Reserved.

 

11.17                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.18                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

67

--------------------------------------------------------------------------------


 

11.19                 Privacy of Personal Information.

 

(a)                                  In the course of performance of this
Agreement, ImmunoGen may acquire the Personal Information of individuals from
various sources and countries.  ImmunoGen will, and will cause its Affiliates
and agents to, process all Personal Information it acquires under or in
connection with this Agreement in compliance with all applicable data protection
laws, including but not limited to the data protection laws of the European
Union, European Economic Area, Switzerland, the United States and various
localities therein.  ImmunoGen acknowledges that the requirements under such
data protection laws may exceed the requirements applicable to confidential
information set forth in Section 6 hereof.  Novartis may, on reasonable prior
notice, audit ImmunoGen’s compliance with such data protection laws.

 

(b)                                  This Agreement contains the Personal
Information of one or more individuals.  This Agreement, and the Personal
Information contained herein, from time to time may be transferred to, stored or
otherwise processed in the United States or other countries that have privacy
and data protection laws that differ from, or are not as stringent as, those
where the Agreement was executed or where the individual(s) resides.  The
Personal Information disclosed in this Agreement will be used for the purposes
of administration and enforcement of this Agreement and/or other actual or
potential legal and business transactions involving the Parties.  Storage or
processing of Personal Information disclosed in this Agreement may be electronic
and/or off line.  Execution and delivery of this Agreement constitutes the
representation by each Party to this Agreement that if required by the privacy
laws applicable to such individuals, the individuals identified herein by such
Party have been notified of and have consented to, the transfer, storage, and
processing of such Personal Information, as described in this paragraph.

 

(c)                                   Anything contained in this Agreement to
the contrary notwithstanding, Novartis acknowledges and agrees that any breach
by ImmunoGen of the representations, warranties and covenants set forth in this
Section 11.19 shall not constitute a Material Breach.

 

11.20                 Corporate Citizenship.  Novartis gives preference to third
parties who share Novartis’ societal and environmental values, as set forth in
the Novartis Policy on Corporate Citizenship and Novartis Corporate Citizenship
Guideline #5, both of which are attached as Schedule D and incorporated herein
by reference.  Accordingly, ImmunoGen represents and warrants that this
Agreement will be performed in material compliance with all Applicable Laws and
regulations, including, without limitation, laws and regulations relating to
health, safety and the environment, fair labor practices and unlawful
discrimination.  Anything contained in this

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

68

--------------------------------------------------------------------------------


 

Agreement to the contrary notwithstanding, Novartis acknowledges and agrees that
any breach by ImmunoGen of the representations, warranties and covenants set
forth in this Section 11.20 shall not constitute a Material Breach, and that
Novartis’ sole remedy in connection with any such breach shall be its right to
terminate this Agreement pursuant to Section 8.2(a) hereof.

 

[Remainder of page intentionally left blank.]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

69

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

 

NOVARTIS INSTITUTES FOR

 

 

 

BIOMEDICAL RESEARCH, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Williams

 

By:

/s/ C. Klee

 

 

 

 

 

Name:

Peter Williams

 

Name:

Christian Klee

 

 

 

 

 

Title:

Vice President

 

Title:

VP & CFO

 

 

 

 

 

Date:

3/29/2013

 

Date:

3/29/2013

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

70

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LICENSED TARGETS

 

--------------------------------------------------------------------------------

[***] (UniProtKB/Swiss Prot accession number [***]) (“[***]”)

[***] (UniProtKB/Swiss Prot accession number [***]) (“[***]”)

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------